Exhibit 10.2

 

10.2                        Settlement Agreement and Release dated May 26, 2010
by and among Tigrent, Inc., Rich Global, LLC and Rich Dad Operating Company, LLC

 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

Rich Global, LLC, a Wyoming limited liability company, with its principal place
of business at 4330 N. Civic Center Plaza, Suite 100, Scottsdale, Arizona 85251
(“RG”), Tigrent Inc., a Colorado corporation, with its principal place of
business at 1612 E. Cape Coral Parkway, Cape Coral, Florida 33904 (“Tigrent”),
Rich Dad Education, LLC, a Wyoming limited liability company, with its principal
place of business at 1612 E. Cape Coral Parkway, Cape Coral, Florida 33904
(“RDE”), and Rich Dad Operating Company, LLC, a Nevada limited liability
company, with its principal place of business at 4330 N. Civic Center Plaza,
Suite 100, Scottsdale, Arizona 85251 (“RDOC”) (each, a “Party” and collectively,
the “Parties”) hereby enter into this Settlement Agreement and Release
(“Agreement”) effective March 16, 2010 (the “Effective Date”).  RDOC is an
intended third-party beneficiary to certain rights established within this
Agreement.

 

RECITALS

 

WHEREAS, the Parties are parties to a certain Letter of Intent dated March 16,
2010; and

 

WHEREAS, the Letter of Intent calls for the Parties to enter into certain
additional agreements, including this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, the Parties agree as follows:

 

COVENANTS

 

Section 1                                             Settlement Terms

 

Section 1.1           Equity Grant.  In settlement of the claims set forth
herein, Tigrent hereby agrees to transfer to RDE, without additional
consideration from RDE or RG, an aggregate of 1,290,000 shares of Tigrent’s
common stock, which represents a 9.9% ownership interest in Tigrent on a
fully-diluted basis (the “Shares”).

 

Section 1.2           Redemption of RDE Membership Interest.  RDE hereby redeems
RG’s entire membership interest in RDE (49%) in exchange for RDE’s distribution
to RG of (a) the Shares and (b) the Data Base (as defined below) both free and
clear of any liens or encumbrances.

 

Section 1.3           Shares Distribution.  RDE hereby distributes concurrently
to RG the Shares, free and clear of any liens or encumbrances.  Once Tigrent has
completed the issuance of shares to RG, RG shall promptly file on its own behalf
a Form 13 D filing, indicating that RG holds in excess of 5% of the outstanding
shares in Tigrent.  Tigrent shall reimburse RG for certain of RG’s expenses in
connection with this filing pursuant to Section 10.3 of this Agreement.  The
Shares issued herein shall be subject to a separate shareholder rights
agreement, which will include piggyback rights and demand rights exercisable
after January 1, 2011, in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”).

 

Section 1.4           Data Base Distribution. The “Data Base” means the Data
Base referenced in Section 2.8 of the Rich Dad Education, LLC Limited Liability
Company Agreement (“Operating Agreement”).  RDE hereby agrees to immediately
distribute the Data Base to RG.  The Parties hereby agree that: (a) RG will be
the sole owner of the leads contributed to the Data Base by the Company so long
as RG uses and discloses each lead in conformance with the privacy policy under
which it was collected and all applicable law and (b) Tigrent forfeits its
rights in the Leads and will have access to and use the Leads solely as
permitted by the Cooperative Marketing and Advertising Agreement contemplated by
this Agreement.  RG assumes

 

1

--------------------------------------------------------------------------------


 

responsibility for and will comply with all current and future laws, rules,
regulations and official guidelines regarding the distribution of the Data Base
to RG as contemplated herein or the use or disclosure of any information within
the Data Base, including any use or disclosure by RG to Tigrent or PEI (as
defined below).

 

Section 1.5           Cooperative Marketing and Advertising Agreement.  In
addition to the other agreements contemplated by this Agreement, Tigrent and
RDOC will enter into a Cooperative Marketing and Advertising Agreement
(“Cooperation Agreement”).  Tigrent and RG will use best efforts to join Legacy
Learning, LLC, a Delaware limited liability company dba Professional Education
Institute (“PEI”) to the Cooperation Agreement as well.  The Cooperation
Agreement is intended to align the interests of all 3 companies that are core to
the Rich Dad brand, and to create and implement a cross-company marketing
strategy that is transparent, creates a seamless experience for Rich Dad
customers and is fair to all the partners.

 

Section 1.6           RG Specific Release.  RG on behalf of itself, Robert T.
Kiyosaki, Kim Kiyosaki, CASHFLOW Technologies, Inc., RDOC and their affiliates,
past, present and future officers, directors, shareholders, parent corporations,
subsidiary corporations, agents, attorneys, and employees (the “RG Parties”)
hereby fully and forever release, remise and discharge RDE, Tigrent, its past,
present and future officers, directors, shareholders, parent corporations,
subsidiary corporations, agents, attorneys, and employees (each a “Tigrent
Party”), of and from certain claims and demands arising out of the relationship
between the parties, any agreement executed between the parties, including the
Administrative Services Agreement, the WIN License Agreement, the Rich Dad
Operating Agreement and the Rich Dad License Agreement (each as defined below),
which are specifically limited to: any and all such claims and demands directly
or indirectly, known or unknown, suspected or unsuspected but arising out of
claims and demands previously made by RG related to (each of the following are
individually and collectively referred to herein as the “RG Claims”):

 

Section 1.6.1                                                                        
Expenditures.  Past expenditures related to the operation of RDE of
approximately $583,075; and

 

Section 1.6.2                                                                        
Claims.  The release of specified Claims related to the operations of RDE
approximately $10,050,000, detailed as follows:

 

Section 1.6.2.1                                                              
Rich Global had been underpaid $1,050,339 in royalties as of the date of the
Notice;

 

Section 1.6.2.2                                                              
Whitney Education Group (“WEG”) has failed to ensure that state sales tax
payments are made on a timely basis, subjecting RDE to penalties in addition to
the tax payments;

 

Section 1.6.2.3                                                              
WEG had been overpaid in excess of $4,000,000 in management fees as of the date
of the Notice pursuant to the only effective agreements in place;

 

Section 1.6.2.4                                                              
The offset credit of $5,000,000 that WEG claimed against RDE for fulfilling
RDE’s obligation to students who do not attend the seminars for which they paid
by sending those students DVDs of the course materials;

 

Section 1.6.2.5                                                              
allegations of brand damage in an unspecified amount; and

 

Section 1.6.2.6                                                              
any and all claims alleged by RG in its purported letter of default dated
March 27, 2009.

 

Section 1.6.3                                                                        
Limitation on Release. Notwithstanding the specific nature of the release of the
RG Claims, this Section 1.6 will not apply to any claims for indemnification or
contribution based on or arising out of claims made by the Learning Annex.

 

2

--------------------------------------------------------------------------------


 

Section 1.6.4                                                                        
Covenant Not to Sue.  RG, on behalf of itself and each RG Party, covenants not
to sue or to initiate any legal or administrative proceeding against any Tigrent
Party with regard to any or all of the RG Claims released in this Agreement.

 

Section 1.7           Tigrent General Release.  Tigrent, on behalf of itself and
the Tigrent Parties, hereby fully and forever releases, remises and discharges
the RG Parties, of and from any and all claims and demands of every kind and
nature, known and unknown, regarding the RG Parties, or arising out of the
relationship between the parties, any agreement executed between the parties,
including the Administrative Services Agreement, the WIN License Agreement, the
Rich Dad Operating Agreement and the Rich Dad License Agreement, or arising out
of any liability due or fees and expenses owed by any RG Party to any Tigrent
Party at any time prior to and including the execution date hereof, suspected
and unsuspected, disclosed and undisclosed, including, without limitation, with
respect to all claims and demands for breach of contract, promissory estoppel,
detrimental reliance, fraud, and misrepresentation, and for any and all damages
actual and consequential, past, present and future, claims for attorneys fees,
and all other forms of relief (the “Tigrent Claims”).

 

Section 1.7.1                                                                        
Limitation on Release. Notwithstanding the general nature of the release, this
Section 1.6 will not apply to any claims for indemnification or contribution
based on or arising out of claims made by the Learning Annex.

 

Section 1.7.2                                                                        
Covenant Not to Sue. Tigrent, on behalf of itself and each Tigrent Party, hereby
covenants not to sue or to initiate any legal or administrative proceeding
against any RG Party with regard to any or all Tigrent Claims released in this
Agreement.

 

Section 2                                             Student Fulfillment.
Tigrent retains sole responsibility for fulfillment of the student coursework,
including but not limited to the student course work related to RDE.  Tigrent
agrees to fulfill all student course work required by those students who paid
for RDE basic training, Rich U or Tigrent’s Advanced Training.  Further, Tigrent
covenants and agrees that, subject to the provisions of that certain Licensing
Agreement dated as of March 16, 2010 by and among RDOC and Tigrent (the “2010
License Agreement”) and the attainment of the Reserve Goal set forth therein, it
will maintain a cash position of not less than 30% of its deferred revenue, so
as to have ample funds to address student fulfillment.

 

Section 3                                             Terminated and Additional
Agreements.

 

Section 3.1           Terminated Agreements.  The Parties hereby agree to
terminate the following agreements as of the Effective Date, through the
Termination Agreements attached hereto:

 

Section 3.1.1                                                                        
Administrative Services Agreement by and between Tigrent Group Inc. formerly
known as Whitney Education Group, Inc. and RDE dated July 18, 2006, as amended,
if any (the “Administrative Services Agreement”), attached hereto as Exhibit B;

 

Section 3.1.2                                                                        
License Agreement by and between Tigrent formerly known as Whitney Information
Network, Inc., as licensor and RDE, as licensee dated July 18, 2006, as amended,
if any (the “Tigrent License Agreement”), attached hereto as Exhibit C; and

 

Section 3.1.3                                                                        
License Agreement by and between RG as licensor and RDE as licensee dated
July 18, 2006 (the “RG License Agreement”), attached hereto as Exhibit D.  Any
Royalties due and owing as of the termination date shall paid payable to RG by
RDE in accordance with the royalty rates set forth in the 2010 License Agreement
(as set forth below).

 

3

--------------------------------------------------------------------------------


 

Section 3.2           Additional Agreements.  In addition to this Agreement, the
Parties hereby agree to execute (or cause the execution of) the following
additional agreements as of the Effective Date:

 

Section 3.2.1                                                                        
Cooperation Agreement as set forth in Section 1.5 above;

 

Section 3.2.2                                                                        
The 2010 License Agreement in the form attached hereto as Exhibit E by and
between RDOC and Tigrent (“2010 License Agreement”);

 

Section 3.2.3                                                                        
Registration Rights Agreement; and

 

Section 3.2.4                                                                        
Cash Collateral and Escrow Agreement by and among Tigrent, RDOC, and U.S. Bank,
N.A., an escrow agent qualified in the form attached hereto as Exhibit F.

 

Section 4                                             Winding Up and Dissolution
of RDE.  Tigrent agrees to take reasonable steps to promptly wind up and
dissolve RDE.  The parties agree that RDE will conduct no new business of any
form.  Tigrent acknowledges that 1 of the effects of the RDE’s redemption of
RG’s interest in RDE is that Tigrent will be solely responsible for any and all
liabilities related to the operation of RDE.  Prior to the dissolution of RDE,
Tigrent shall (a) assume RDE’s outstanding debts and liabilities, including but
not limited to those obligations and duties related to fulfillment of student
course work and (b) transfer, deposit assign or otherwise designate all funds
from the accounts of RDE into Tigrent accounts.

 

Section 5                                             Tigrent Board of
Directors; Consultation Right on Certain Hires.  Tigrent will consult with Rich
Dad prior to hiring any Chief Executive Officer, Chief Financial Officer, or any
officer that reports directly to the Chief Executive Officer.  All information
disclosed as part of the search will be considered the Confidential Information
(as defined in the 2010 License Agreement) of Tigrent and shall be subject to
the provisions of Section 4.1 of the 2010 License Agreement.

 

Section 6                                             Amendment to Operating
Agreement.  The Operating Agreement is hereby amended to read as follows:

 

Section 6.1           Built In Gain Property.  The Members hereby acknowledge
and agree that they have not contributed any property to a company where the
Internal Revenue Code (the “Code”) Section 704 (b) book value of the property
differs from the contributing partner’s adjusted tax basis in such property. 
There is no property contributed to the company with built-in gains or built-in
losses are commonly known as “Section 704 (c) property.”

 

Section 6.2           Amendment and Restatement of Section 3.1.  Section 3.1
shall be deleted in its entirety and replaced with the following:

 

“3.1                   Distributions.  Except as expressly set forth in
Section 9 or as otherwise proved below, and subject to the provisions of
Section 2.7 hereof, Members have no right to receive, demand or expect any
distributions of cash or property prior to dissolution.  Each calendar quarter,
the Manager shall determine in its reasonable judgment Net Cash Flow, if
available, which shall be distributed to the Members, which distributions of Net
Cash Flow shall be made in the following priority:

 

“First, proportionate to their respective Unreturned Capital Contributions until
each Member’s Unreturned Capital Contribution has been reduced to zero (the
parties hereto

 

4

--------------------------------------------------------------------------------


 

acknowledge that as of the date of this Operating Agreement, Unreturned Capital
Contributions for each Member is zero);

 

“Second, to the Members until their pro rata portion of their capital accounts
are equal to the percentage of profits interest as set forth on Exhibit A of all
capital account balances.

 

“Third, Net Cash Flow shall be distributed to all Members based on their
percentage of profits interest as set forth on Exhibit A.

 

“Such distributions, if any, shall be made at the times and in the amount and
manner set forth in writing in a resolution of the Manager.  Such distributions,
if any, shall be in cash, as determined by the Manager and shall be made within
60 days following the end of each calendar quarter during which such Net Cash
Flow is available.”

 

Section 6.3           Amendment and Restatement of Section 4.1.  Section 4.1
shall be deleted in its entirety and replaced with the following:

 

“4.1                         Allocation of Profits and Losses.

 

“4.1.1               Profits shall be allocated and credited to the Capital
Accounts of the Members as follows and in the following order of priority:

 

“First, among the Members in an amount equal to the Losses, if any, allocated to
their Membership Interests pursuant to Section 4.1.2 and not previously offset
by Profits allocated to their Membership Interests pursuant to this
Section 4.1.1.  The Profits allocated pursuant to this Section 4.1.1 shall be
allocated among such Members to offset Losses on a year-by-year basis, with the
Profits first offsetting the Losses allocated in the year most recent to the
year of such Profits allocation and then to offset Losses in the preceding years
with the most recent Losses being offset first in the proportion that each such
Member’s allocable share of the Losses for each such years bears to the total
Net Loss allocated for such year; and

 

“Second, to such Members, in proportion to their Profits Interest set forth on
Exhibit A.

 

“4.1.2               Losses for each year shall be allocated and charged to the
Capital Accounts of the Members as follows and in the following order of
priority:

 

“First, among the Members in an amount equal to the Profits previously allocated
to the Members and not previously offset by losses allocated pursuant to this
Section 4.1.2.  The Losses allocated pursuant to this Section shall be allocated
between the Members to offset Profits on a year-by-year basis, with the Losses
first offsetting the Profits allocated in the year most recent to the year of
such Profit allocation and then to offset Profits in the preceding years, with
the most recent Profit being offset first in the proportion that each Members’
allocable share of the Profits for such year bears to the total Profits
allocated for such year;

 

“Second, among such Members in an amount up to but not exceeding such Member’s
positive Capital Account in the proportion that each such Member’s Capital
Account bears to the aggregate Capital Accounts of all such Members;

 

5

--------------------------------------------------------------------------------


 

“Third, among such Members in an amount up to be not exceeding their at-risk
basis in their Membership Interest under Code Sections 704(d) and 465 (which
would permit the Members with at-risk basis to incur negative capital accounts);

 

“Fourth, any suspended Losses which have been allocated to a Member for which a
Member has no at-risk basis and for which the suspended Losses have been carried
over to another year in which the Member has no at-risk basis, and if such other
Member has at-risk basis, such gross income shall be reallocated from the Member
which has no at-risk basis to the Member which has the at-risk basis in an
amount equal to the Suspended Losses, at the earliest time practicable; and

 

“Thereafter, to such Members, in proportion to their Profits Interest set forth
on Exhibit A.”

 

Section 7                                             Recitation of Prior Tax
Status.  Tigrent managed the prior business as Manager, and served as tax
matters partner in that capacity.  Rich Global, LLC did not have any authority
to change or vary those decisions.

 

Section 8                                             Tax Matters.

 

Section 8.1           The Parties hereby agree that effective February 28, 2010,
at 11:59 p.m., RG has withdrawn as a Member of RDE and that Tigrent, after such
date is the sole member of RDE.  From and after such date, RG shall not be
allocated any items of income, loss or credit from the business or operations of
RDE.

 

Section 8.2           The Parties acknowledge and agree that Tigrent has served
as the Tax Matters Member in connection with RDE.  The Tax Matters Member was
and is authorized and empowered to act for and represent RDE and each of its
members before the Internal Revenue Service in any audit or examination of any
RDE tax return and before any court selected by the Tax Matters Member for
judicial review of any adjustment assessed by the Internal Revenue Service
(“IRS”).  The Parties specifically acknowledge that the Tax Matters Member shall
be liable to RG for any loss, damage, liability or expense suffered by RG on
account of any failure or action taken or omitted to be taken by the Tax Matters
Member in his or her capacity as “Tax Matters Member” or in the preparation of
tax returns, if the Tax Matters Member has not discharged his or her duties as
“Tax Matters Member” in good faith and in the best interest of RG and RDE.  All
reasonable out-of-pocket expenses incurred by the Tax Matters Member in his or
her capacity as such shall be considered expenses of RDE for which the Tax
Matters Member shall be entitled to full reimbursement.  No reimbursement shall
be due or owing from RG in connection with Tigrent acting as a Tax Matters
Member. Nothing in this Section 1.2 shall limit the ability of the Members to
take any action in their individual capacity relating to tax audit matters that
is left to the determination of an individual member under Code Sections
6222-6232.

 

Section 8.3           Tax Returns/Representations and Warranties.  Tigrent and
the Tax Matters Member hereby represent and warrant to RG that:

 

Section 8.3.1                                                                        
RDE has filed or caused to be filed (on a timely basis since 2006) all federal,
state and local income, employment and other tax returns (“Tax Returns”) that
are or were required to be filed by or with respect to the business and
operations of RDE pursuant to applicable state, local and federal laws (“Legal
Requirements”).   Tigrent and the Tax Matters Member have delivered to RDE true
and correct copies of all federal and state income Tax Returns filed since
2006.  RDE has paid, or made provision for the payment of, all taxes that have
or may

 

6

--------------------------------------------------------------------------------


 

have become due by RDE pursuant to the Tax Returns or otherwise (“Taxes”), or
pursuant to any assessment received by RDE and Tigrent, except such Taxes, if
any, which are being contested in good faith and as to for which adequate
reserves (determined in accordance with GAAP) have been provided and have
provided true, correct and accurate Form K-1s to its members;

 

Section 8.3.2                                                                        
The United States federal and state income Tax Returns of RDE subject to the
Taxes have been audited by the IRS or are closed by the applicable statute of
limitations for federal tax purposes for all taxable years through 2005.  No
audits are being contested as of the date hereof.  Tigrent and the Tax Mattes
Member have not been given any notice of any audit or adjustments to the United
States federal income or state Tax Returns filed by RDE and RDE has not given or
been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other person) of any statute of limitations
relating to the payment of taxes of RDE or for which RDE may be liable;

 

Section 8.3.3                                                                        
There exists no proposed tax assessment against RDE.  No consent to the
application of Section 341(f)(2) of the Internal Revenue Code has been filed
with respect to any property or assets held, acquired, or to be acquired by RDE.
All taxes that RDE is or was required by Legal Requirements to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper governmental body or other person;

 

Section 8.3.4                                                                        
All Tax Returns filed by RDE are true, correct, and complete other than federal
and state amended returns for 2007 to be filed;

 

Section 8.3.5                                                                        
As of the end of 2008, RG’s tax capital account was ($2,142,240) of which
($565,938) resulted from tax losses from operations, which losses were suspended
for tax purposes because of the at-risk provisions of the IRC (“Suspended
Losses”).  $1,576,302 was a withdrawal or distribution in 2008 for which no
income was allocated to RG as a result of such withdrawal or distribution;

 

Section 8.3.6                                                                        
As of the end of 2009 for the period commencing January 1, 2009 and ending
December 31, 2009 (“2009 Tax Period”), RG’s tax capital account is estimated to
be ($2,398,405) of which an additional ($0) resulted from losses from
operations, which losses were suspended for tax purposes because of the at-risk
provisions of the IRC and $256,165 was a withdrawal or distribution in 2009 for
which no income was allocated to RG as a result of such withdrawal or
distribution; and

 

Section 8.3.7                                                                        
As of February 28, 2010 for the period commencing January 1, 2010 and ending
February 28, 2010 (“2010 Stub Period”), RG’s tax capital account immediately
prior to the redemption of its units is estimated to be ($1,832,467) of which
the $565,938 increase resulted from a reallocation of income to restore the full
amount of tax losses previously allocated to RG that were greater than the
member’s at-risk basis.  RG has no obligation to restore the negative capital
account in RDE.

 

Section 8.4                                                          
Notwithstanding the foregoing:

 

Section 8.4.1                                                                        
The parties hereto acknowledge that no allocations of taxable income, gain and
loss from RDE on Form K-1(s) shall be made to RG after the 2010 Stub Period.  No
taxable income or gain shall be allocated to RG from RDE for the 2009 Tax Period
and for the 2010 Stub Period except in connection with any: (i) failure to
restore RG’s capital account or make up a deficit in its capital account, or
(ii) income recognized as a result of any curative or remedial allocations under
Internal Revenue Code Regulations 1.704-3(c)(1) and 1.704-3(d).  Notwithstanding
the forgoing, if any such allocations of taxable income or gain, are made for
the 2009 Tax Period, the 2010 Stub Period or pursuant to any amended return for
any prior period, which income or gain exceeds the suspended losses of RG as of
the end of the Stub Period, or thereafter, Tigrent shall remit to RG, upon
issuance of the K-1(s), the amount of any tax liabilities

 

7

--------------------------------------------------------------------------------


 

(including tax, interest or penalty) incurred by RG for such period, based upon
a presumed 45% combined federal and state income tax rate. Any and all other
items of income or gain, other than the qualified income offset, for RDE for the
2009 Tax Period and for the 2010 Stub Period, and thereafter, shall be allocated
to Tigrent.    With respect to the 2009 Net Taxable Income (Loss) allocated to
RG, such allocation shall be made by September 15, 2010 and with respect to the
2010 Stub Period Taxable Income (Loss) allocated to RG, such allocation shall be
made by November 15, 2010.

 

Section 8.4.2                                                                        
RG shall have the right to review, comment and approve (such approval shall not
be unreasonably withheld) the Form 1065 and on all Form K-1s in which any income
or loss from RDE is allocated to RG 10 business days before they are issued for
the 2009 Tax Period and for the 2010 Stub Period.  Also, RG shall have the right
to review, comment and approve (such approval shall not be unreasonably
withheld) on all amended Form K-1s, or amended tax returns, for any prior tax
years in which RG is allocated income, loss or gain from RDE 10 business days
before they are issued.  If RG shall disagree with and Form 1065, Schedule K-1s,
or amendments thereto, it shall notify the Tax Matters Member and Tigrent of
such disagreement in writing within 30 days after delivery of the Schedule K-1s,
Form 1065 or amendments thereto, which notice shall set forth in reasonable
detail the particulars of such disagreement.  If RG fails to provide such a
notice of disagreement within such 30 -day period, then RG shall be deemed to
have accepted the Schedule K-1s, Form 1065 or amendments thereto and the
Schedule K-1s, Form 1065 or amendments thereto delivered by the Tax Matters
Member and Tigrent shall be final, binding and conclusive for all purposes
hereunder.  If any such notice of disagreement is timely provided by RG, then
the Tax Matters Member, RG and Tigrent shall use their reasonable best efforts
for a period of 30 days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the Schedule K-1s, Form 1065 or
amendments thereto.  If, at the end of such period, they are unable to resolve
such disagreements, then the division of McGladrey & Pullen, LLP responsible
for, and familiar with, preparing tax returns for corporations and other
entities (or such other independent accounting firm of recognized national or
regional standing as may be mutually selected by the Tax Matters Member, RG and
Tigrent) (the “Tax Firm”) shall resolve any remaining disagreements relating to
the Schedule K-1s, Form 1065 or amendments thereto.  The Tax Firm shall
determine, as promptly as practicable, but in any event within 60 days of the
date on which such dispute is referred to the Tax Firm, based solely on written
submissions forwarded by the Tax Matters Member, RG and Tigrent to the Tax Firm
within 10 business days following the Tax Firm’s engagement and such other
information that the Tax Firm reasonably requests in order to resolve the issues
in such written submissions, whether and to what extent (if any) the Schedule
K-1s, Form 1065 or amendments thereto require adjustment.  The Tax Matters
Member and Tigrent shall provide the Tax Firm access to the employees, books and
records of RDE to the extent necessary or requested by the Tax Firm for the
purpose of the Tax Firm making its determination.  The determination of the Tax
Firm shall be final, conclusive and binding on the parties.

 

Section 8.4.3                                                                        
Tigrent and the Tax Matters Member shall provide to RG, within 15 business days
after receipt by Tigrent and the Tax Matters Member, copies of all IRS notices
or adjustments relating to RDE.  In addition, except as may be prohibited by
applicable law, Tigrent, the Tax Matters Member and RG agree to make available
to the other at the requesting party’s sole expense any of the RDE’s records in
the non-requesting party’s custody or control for the purpose of preparing any
tax return or preparing for or defending any tax related examination of the
requesting party by any governmental authority.  The party requesting such
record shall reimburse the non-requesting party for out-of-pocket costs and
expenses incurred by the non-requesting party.  The non-requesting party shall
afford access to records during normal business hours and upon not less than 5
business days prior request, shall be subject to such reasonable limitations as
the non-requesting party may impose to delete competitively sensitive
information and shall not extend to any information subject to a claim of
privilege unless expressly waived by the party entitled to claim the privilege. 
Access to records pursuant to this Subsection 1.4.3 shall be subject to the
confidentiality provisions of Section 1.4.4.  The Parties shall make such
requests set forth above pursuant to the notice provisions set forth in the
Definitive Settlement Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 8.4.4                                                                        
The Parties agree as follows: (a) with respect to tax returns not yet filed with
the IRS or any state relating to the 2009 Tax Period and for the 2010 Stub
Period, the Parties will file their returns consistent with K-1s prepared by
Ehrhardt Keefe Steiner & Hottman PC, which are consistent with the terms and
conditions of this Agreement, and will not take positions with the IRS or state
tax authorities which are inconsistent with such K-1s (this assumes that any
differences between the returns and drafts provided are agreed to by the
parties), and (b) with respect to tax returns filed for tax years prior to the
2009 Tax Period, the Parties will not take any positions with the IRS or state
tax authorities which are inconsistent with the Form K-1s filed for the
Companies for those years.  The Parties are aware of the income tax consequences
of the allocations made by this Agreement and the economic impact of the
allocations on the amounts receivable by them under this Agreement.  Each Party
agrees not take a position on his, her or its own tax return that is
inconsistent with a position taken on the Company’s tax return.  A Party’s
filing of a tax return containing such an inconsistent position shall constitute
a breach of this Agreement.  Any Party breaching this Agreement shall be
required to hold each of the Companies and the other Parties harmless for, from,
and against any and all costs, liability and damages that they may incur
(including, but not limited to, incremental tax liability and attorneys’ fees
and expenses) as a result of such breach, but net of any tax benefit inuring to
the Indemnified Party.

 

Section 8.4.5                                                                        
The parties agree that no deferred gain shall be allocated to RG relating to
assets described in Section 751(a) of the Internal Revenue Code.

 

Section 9                                             Investment
Representations.

 

Section 9.1                                                           RDE and RG
understand that the Shares have not been registered under the Securities Act. 
RDE and RG also understand that the Shares are being offered and sold pursuant
to an exemption from registration contained in the Securities Act of 1933, as
amended (the “Securities Act”), based in part upon the following representations
of RDE and RG, individually.  RDE and RG hereby represent and warrant as
follows:

 

Section 9.1.1                                                                        
RDE and RG Bear Economic Risk.  RDE and RG each have substantial experience in
evaluating and investing in the securities of companies similar to Tigrent so
that it is capable of evaluating the merits and risks of its investment in
Tigrent and each have the capacity to protect its own interests.  RDE and RG
must each bear the economic risk of this investment indefinitely unless the
equity securities are registered pursuant to the Securities Act, or an exemption
from registration is available.  RDE and RG each understand that Tigrent has no
present intention of registering the equity securities.  RDE and RG each also
understand that there is no assurance that any exemption from registration under
the Securities Act will be available and that, even if available, such exemption
may not allow RDE or RG to transfer all or any portion of the equity securities
under the circumstances, in the amounts or at the times RDE or RG might propose.

 

Section 9.1.2                                                                        
Acquisition for Own Account.  RDE and RG are each acquiring the equity
securities for their own account for investment only, and not with a view
towards their distribution.

 

Section 9.1.3                                                                        
RDE and RG Can Protect Their Interest.  RDE and RG each represent that by reason
of its, or of its management’s, business or financial experience, RDE and RG
each have the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement.  Further, RDE and RG each are aware
of no publication of any advertisement in connection with the transactions
contemplated in this Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 9.1.4                                                                        
Accredited Investor.  RDE and RG each represent that it is indirectly
wholly-owned, and controlled by, accredited investors within the meaning of
Regulation D under the Securities Act.

 

Section 9.1.5                                                                        
Company Information.  RDE and RG each have had an opportunity to discuss
Tigrent’s business, management and financial affairs with directors, officers
and management of Tigrent.  RDe and RG each have also had the opportunity to ask
questions of and receive answers from, Tigrent and its management regarding the
terms and conditions of this investment.

 

Section 9.1.6                                                                        
Rule 144.  RDE and RG each acknowledge and agree that the equity securities are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  RDE and RG each have been advised or is aware of the
provisions of Rule 144, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things:  the availability of certain current public information
about Tigrent, the resale occurring following the required holding period under
Rule 144 and the number of shares being sold during any 3-month period not
exceeding specified limitations.

 

Section 9.1.7                                                                        
Residence.  RDE and RG each are Wyoming limited liability companies and their
respective offices in which their investment decisions were made are located at
the following addresses:

 

1612 E. Cape Coral Parkway
Cape Coral, Florida 33904

 

4330 North Civic Center Plaza

Suite 100

Scottsdale, Arizona  85251

 

Section 10                                      Miscellaneous Terms.

 

Section 10.1                                                    Additional
Representations of the Parties.  Each of the Parties hereby represent and
warrant that :

 

Section 10.1.1                                          Due Authorization and
Execution.  The execution, delivery and performance of this Agreement and of any
other documents contemplated by this Agreement to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized, and each of and all such agreements have been duly executed and when
delivered by it, will constitute the valid and binding obligations of such
party.

 

Section 10.1.2                                          No Violation of Existing
Agreements or Laws.  Neither the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby will
violate, conflict with or require any notice or consent under any certificate of
incorporation or bylaws, or articles of organization or operating agreement, if
applicable, or any applicable law or statute or any agreement or obligation by
which such Party is bound.

 

Section 10.2                                                   
Indemnification.  Each of the Parties shall indemnify and hold harmless the
other, and the other’s affiliates, for, from and against any loss, cost, damages
and expenses arising from the party’s breach of any statute, regulation,
ordinance or other law in connection with the performance of its

 

10

--------------------------------------------------------------------------------


 

duties and obligations assumed herein.  Notwithstanding the foregoing, this
Section 10.2 will not apply to a Party’s performance of its obligations pursuant
to the other agreements contemplated by this Agreement, which agreements are to
be governed exclusively by any indemnification provisions found in such other
agreements.

 

Section 10.3                                                    Further
Assurances.  Each of the Parties will, from time-to-time, execute, acknowledge,
and deliver, or cause to be executed, acknowledged, and delivered, such further
instruments as may be reasonably required for the carrying out of the intention
of or facilitating the performance of this Agreement.

 

Section 10.4                                                    Press Release. 
The Parties agree to issue the joint press release in the form of Exhibit G
attached hereto.

 

Section 10.5                                                    Assignment of
Domain Name.  Tigrent shall assign to Rich Dad the “Rich Dad Education” domain
name as provided in Exhibit H.

 

Section 10.6                                                    Successors and
Assigns.  This Agreement shall be binding on and inure to the benefit of the
successors, heirs, representatives, or assigns of the Parties.

 

Section 10.7                                                    No Admission of
Wrongdoing.  This Agreement does not constitute an admission that any of the
Parties or any other person or entity violated any local, state, or federal
ordinance, regulation, ruling, statute, rule of decision, or principle of common
law, or that any of the Parties or any other person or entity engaged in any
improper or unlawful conduct or wrongdoing.  By entering into this Agreement, no
Party admits any liability or wrongdoing to another Party, nor shall this
Agreement be considered as an admission of liability, nor shall any Party
characterize this Agreement as an admission of liability.

 

Section 10.8                                                    Severability. 
The Parties have fully negotiated all of the provisions of this Agreement.  In
the event there is litigation involving this Agreement and the court concludes
that provisions in this Agreement are unenforceable for whatever reason, the
court shall have the authority to modify the provisions to make said provisions
enforceable, if possible, as set forth in this Agreement or otherwise.  Further,
the unenforceability or invalidity of any provision shall not affect the
enforceability of the other provisions.

 

Section 10.9                                                    Voluntary and
Knowing Agreement.  The Parties enter into this negotiated agreement freely and
voluntarily with full and complete knowledge of the meaning and legal
significance of the terms of this Agreement.  The Parties have had an
opportunity to discuss each provision of this Agreement with independent legal
counsel and the terms are fully understood and voluntarily accepted by each of
them.

 

Section 10.10                                             Choice of Law. This
Agreement and the rights and obligations of the Parties hereunder shall be
governed by and construed in accordance with the laws of the State of Arizona,
without respect to its conflict of law provisions.  Each Party hereto hereby
irrevocably submits to the jurisdiction of any United States District Court or
Maricopa County Superior Court sitting in Maricopa County, Arizona, and agrees
that such courts shall be the exclusive forums for the resolution of disputes
between the Parties under this Agreement.  In the event of any dispute between
the Parties regarding this Agreement, the prevailing Party shall be entitled to
collect attorneys’ fees, costs, and other expenses from the other Party or
Parties to the dispute.

 

Section 10.11                                             Entire Agreement. 
This Agreement, and the other agreements contemplated herein as set forth
Exhibits A through H, represent and contain the entire Agreement and
understanding between the Parties with respect to the subject matter hereof and
supersedes any and all prior and oral and written agreements and understandings
with respect to the subject matter hereof.  No inducement, representation,
warranty, condition, understanding or agreement of any kind with respect to the
subject matter hereof shall be relied upon by the Parties unless expressly set
forth herein.  This Agreement may not

 

11

--------------------------------------------------------------------------------


 

be amended or modified except by an agreement in writing signed by the Party
against whom the enforcement of such modification is sought.

 

Section 10.12                                             Headings.  The
descriptive headings of the paragraphs and subparagraphs of this Agreement are
intended for convenience only, and do not constitute parts of this Agreement.

 

Section 10.13                                             Counterparts. This
Agreement may be executed simultaneously in 2 or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

Section 10.14                                             Compliance with
Applicable Laws. Each of the parties hereto will use reasonable efforts to
comply with all applicable federal and state laws, rules and regulations.

 

Section 10.15                                             Notice. All notices or
other communication concerning this Agreement shall be provided, in writing, to
the address below.  Notice shall be deemed received: (a) when delivered, if hand
delivery; (b) upon return receipt, if sent certified mail with return receipt;
(c) upon confirmation of successful delivery, if by facsimile transmission;
(d) 3 business days after mailing, if sent regular mail.  A Party may change
notice address information by delivering a notice with such information in
compliance with this Section 10.15.

 

Section 10.16                                             Notice Addresses:

 

To Rich Dad:

 

Rich Dad Operating Company, LLC

Attention:  Neil R. Dubé, General Counsel

4330 North Civic Center Plaza

Suite 101

Scottsdale, Arizona  85251

Facsimile:  (480) 348-1439

 

With a copy to:

 

Charles W. Lotzar

Lotzar Law Firm, P.C.

6263 North Scottsdale Road, Suite 216

Scottsdale, Arizona  85250

Facsimile:  (480) 905-0321

 

To Tigrent:

 

Tigrent Inc.

Attention:  James E. May, Chief Administration Officer

and General Counsel

1612 E. Cape Coral Parkway

Cape Coral, Florida  33904

Facsimile:  (239) 540-6501

 

Section 10.17                                             Survival. Sections 1 -
4, inclusive and Sections 6 — 10, inclusive of this Agreement and any other
provisions which in accordance with its terms is intended to survive this
Agreement will survive and shall continue in full force and effect thereafter.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused the Parties hereto to enter into
this Agreement effective the date first shown above.

 

Rich Global, LLC,

 

Tigrent Inc.,

a Wyoming limited liability company

 

a Colorado corporation

 

 

 

 

 

 

By:

/s/ Michael Sullivan

 

By:

/s/ Steven C. Barre

 

Michael Sullivan

 

 

Steven C. Barre

 

Director of Operations

 

 

Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Rich Dad Operating Company, LLC,

 

Rich Dad Education, LLC,

a Nevada limited liability company

 

a Wyoming limited liability company

 

 

 

 

 

 

 

 

By:

Tigrent Inc., a Colorado corporation

By:

/s/ Michael Sullivan

 

Its:

Managing Member

 

Michael Sullivan

 

 

 

 

Director of Operations

 

 

 

 

 

 

By:

/s/ Steven C. Barre

 

 

 

 

Steven C. Barre

 

 

 

 

Interim Chief Executive Officer

 

List of Exhibits

 

Exhibit A

 

Form of Registration Rights Agreement

 

 

 

Exhibit B

 

Form of Termination Agreement for RDE Administrative Services Agreement

 

 

 

Exhibit C

 

Form of Termination Agreement for Tigrent License Agreement

 

 

 

Exhibit D

 

Form of Termination Agreement for RG License Agreement

 

 

 

Exhibit E

 

Form of 2010 License Agreement

 

 

 

Exhibit F

 

Form of Cash Collateral and Escrow Agreement

 

 

 

Exhibit G

 

Form of Joint Press Release

 

 

 

Exhibit H

 

Form of Domain Name Assignment

 

13

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT A

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 16, 2010, by and among Tigrent Inc., a Colorado corporation (the
“Company”), and Rich Dad Education, LLC, a Wyoming limited liability company
(“RDE”), and Rich Global, LLC, a Wyoming limited liability company (“RG LLC”
and, together with RDE, collectively “RG”).

 

This Agreement is made pursuant to the Settlement Agreement and Release (the
“Settlement Agreement”), dated as of March 16, 2010, between the Company, RDE
and RG LLC and Rich Dad Operating Company, LLC, a Nevada limited liability
company.

 

In connection with the Settlement Agreement, the approximately 1,290,000 shares
of Common Stock (as defined below) of the Company will be issued to RDE and
immediately thereafter will be transferred to RG LLC.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.                                      Definitions. Capitalized terms used and
not otherwise defined herein that are defined in the Settlement Agreement shall
have the meanings given such terms in the Settlement Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock” means the common stock of the Company.

 

“Effective Date” is March 16, 2010.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Register,” “registered” and “registration” refers to a registration made by
preparing and filing a registration statement or similar document in compliance
with the Securities Act, and the declaration or ordering of effectiveness of
such registration statement or document.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 2 and 3 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, reasonable fees and disbursements (not to exceed
$20,000) of a single special counsel for RG LLC, and blue sky fees and expenses.

 

14

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to a sale of Shares pursuant to Section 3(a).

 

“Shares” means the shares of common stock of the Company issued or issuable to
RG LLC pursuant to the Settlement Agreement or otherwise owned by RG LLC.

 

“Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, including
any registration statements related to the issuance or resale of securities
issued in such a transaction or (iii) a registration related to the offer and
sale of debt securities and/or the stock issued upon conversion thereof.

 

“Suspension” shall have the meaning set forth in Section 6(a).

 

“Suspension Notice” shall have the meaning set forth in Section 6(a).

 

“Violation” shall have the meaning set forth in Section 8(a).

 

2.                                      Demand Registration.  If the Company is
a reporting company under the Exchange Act and under Section 9(b) hereunder, RG
LLC shall be entitled to a 1-time right to cause the Company to file a
registration statement with the SEC with regard to some or all of the Shares on
or after January 1, 2011, subject to the following terms and conditions.  In the
event that, on or after January 1, 2011, the Company shall receive from RG LLC a
written request that the Company effect a registration under the Securities Act
with the SEC, the Company will:

 

(a)                                  As soon as practicable, effect such
registration as may be so requested and as would permit or facilitate the sale
and distribution of the Shares subject to such written request; provided,
however, that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 2:

 

(i)                                    if within 20 days of receipt of a written
request from RG LLC pursuant to this Section 2, the Company gives notice to RG
LLC of the Company’s intention to make a public offering of its common stock
within 30 days, other than pursuant to a Special Registration Statement;

 

(ii)                                if the Company shall furnish to RG LLC a
certificate signed by the Chief Executive Officer of the Company stating that,
in the good faith judgment of such officer, it would be seriously detrimental to
the Company and its stockholders for such registration to be effected at such
time, in which event the Company shall have the right to defer the filing of the
registration statement for a period of not more than 90 days after receipt of
the request of RG LLC under this Section 2; provided, that such right to delay a
request shall be exercised by the Company not more than once in any 12-month
period.

 

(b)                                  Subject to the foregoing, the Company shall
file a registration statement with the SEC covering the Shares subject to such
written request as soon as practicable after receipt of the request of RG LLC,
but shall not be required to do so prior to January 1, 2011.

 

15

--------------------------------------------------------------------------------


 

(c)                                  The Company shall use all reasonable
efforts to cause the registration statement filed pursuant to this Section 2 to
become effective, and to keep such registration statement effective for up to 90
days or, if earlier, until RG has completed the distribution related thereto;
provided, however, that in the event that the Company shall exercise its right
to delay or suspend the filing or effectiveness of such registration statement
pursuant to Section 6(a), the applicable time period during which the
registration statement is to remain effective shall be extended by a period of
time equal to the duration of the period of such suspension.

 

(d)                                  Termination of Demand Registration Rights. 
All registration rights granted under this Section 2 shall terminate and be of
no further force and effect on the 3rd anniversary of the Effective Date.

 

3.                                      Piggyback Registrations.  The Company
shall notify RG LLC in writing at least 10 days prior to the filing of a
registration statement under the Securities Act for purposes of a public
offering of securities of the Company or upon a registration of any shares of
stock of another shareholder of the Company by demand registration, piggy back
rights, or otherwise (excluding a Special Registration Statement) and will
afford RG LLC an opportunity to include in such registration statement all or
part of the Shares held by RG LLC.  In the event that RG LLC desires to include
in any such registration statement all or any part of the Shares held by it, it
shall, within 10 days after the above-described notice from the Company, so
notify the Company in writing. Such notice shall state the intended method of
disposition of the Shares by RG LLC.  If RG LLC decides not to include all of
the Shares in a registration statement filed by the Company, RG LLC shall
nevertheless continue to have the right to include any remaining Shares in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to offerings of its securities, all upon the terms and
conditions set forth herein.

 

(a)                                  Underwriting. If the registration statement
under which the Company gives notice pursuant to this Section 3 is for an
underwritten offering, the Company shall so advise RG LLC.  In such event, RG
LLC’s right to be included in a registration pursuant to this Section 3 shall be
conditioned upon such RG LLC’s participation in such underwriting and the
inclusion of any Shares to be sold by RG LLC in the underwriting to the extent
provided herein.  In the event that RG LLC proposes to distribute any Shares
through such underwriting, it shall enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by the Company.  Notwithstanding any other provision of this
Agreement, if the underwriter determines in good faith that marketing factors
require a limitation of the number of shares to be underwritten, the number of
shares that may be sold by selling stockholders in the underwriting shall be
allocated first, to any stockholders of the Company with registration rights
existing at the time of such offering on a pro rata basis, but only to the
extent that the Company is contractually obligated to include the shares of
common stock held by such stockholders in the registration before including any
shares held by RG LLC in the registration; second to RG LLC on a pro rata basis
with any stockholders of the Company with registration rights at the time of
such offering not included in the 1st category; and 3rd, on a pro rata basis to
any stockholders of the Company that are not included in the first and second
category.  If RG LLC disapproves of the terms of any such underwriting, RG LLC
may elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least 10 days prior to the effective date of the
registration statement.  Any Shares excluded or withdrawn from such underwriting
shall be excluded and withdrawn from the registration.

 

(b)                                  Right to Terminate Registration.  The
Company shall have the right to terminate or withdraw any registration initiated
by it pursuant to this Section 3 prior to the effectiveness of such registration
whether or not RG LLC has elected to include Shares in such registration.  The
Registration Expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 4 hereof.

 

(c)                                  Termination of Piggyback Registration
Rights.  All registration rights granted under this Section 3 shall terminate
and be of no further force and effect on the 3rd anniversary of the Effective
Date.

 

4.                                      Expenses of Registration.  Except as
specifically provided herein, all Registration Expenses incurred in connection
with any registration pursuant to Sections 2 or 3 herein shall be borne by the
Company.  All Selling Expenses incurred in connection with any registrations
thereunder shall be borne by the Company and the holders of the securities so
sold pro rata on the basis of the number of shares so sold.

 

16

--------------------------------------------------------------------------------


 

5.                                      Obligations of the Company.  Whenever
required to effect the registration of any Shares, the Company shall, as
expeditiously as reasonably possible:

 

(a)                                  Subject to Section 2(c), prepare and file
with the SEC a registration statement with respect to such Shares and use its
commercially reasonable efforts to cause such registration statement to become
effective as soon as practicable.

 

(b)                                  Subject to Sections 2(c) and 5(a), use its
commercially reasonable efforts to prepare and file with the SEC such amendments
and supplements to such registration statement and the prospectus used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement for a period not exceeding the
earlier of (i) the 3rd anniversary of the date hereof, or (ii) such time as all
of the Shares held by RG LLC have been sold.

 

(c)                                  Furnish to RG LLC such number of copies of
a prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as RG may
reasonably request in order to facilitate the disposition of Shares.

 

(d)                                  Use its commercially reasonable efforts to
register and qualify the securities covered by such registration statement under
such other securities or Blue Sky laws of such jurisdictions as shall be
reasonably requested by RG LLC.

 

(e)                                  Advise RG LLC promptly after it shall
receive notice or obtain knowledge of the issuance of any stop order by the SEC
delaying or suspending the effectiveness of a registration statement that
includes the Shares or of the initiation of any proceeding for that purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal at the earliest possible moment if
such stop order should be issued.

 

(f)                                    In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering.  If that RG LLC participates in such underwriting, then RG LLC shall
also enter into and perform its obligations under such an agreement.

 

(g)                                 Notify RG LLC at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.

 

(h)                                 Cause all such Shares registered under such
registration statement to be listed or quoted on each securities exchange on
which the Common Stock of the Company is then listed or quoted.

 

(i)                                    Use its commercially reasonable efforts
to furnish, on the date that such Shares are delivered to the underwriters for
sale, if such securities are being sold through underwriters, (i) an opinion,
dated as of such date, of the counsel representing the Company for the purposes
of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any, and (ii) a letter dated as of such date, from the independent registered
public accountants of the Company, in form and substance as is customarily given
by independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters, if any.

 

17

--------------------------------------------------------------------------------

 


 

6.                                      Obligations of RG LLC.

 

(a)                                  In the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of a registration statement filed pursuant to Sections 2 and 3 for
amendments or supplements to such registration statement or related prospectus
or for additional information so that such registration statement will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or otherwise fail to comply with the applicable rules and regulations
of the federal securities laws; (ii) of the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction or the
initiation of any proceeding for such purpose; (iv) of any event or circumstance
that, considering the advice of counsel, the Company reasonably believes
necessitates the making of any changes in such registration statement or related
prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of such registration statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of a related prospectus, it will
not contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; or (v) that the Company reasonably believes, considering the advice
of counsel, that the Company may, in the absence of a suspension described
hereunder, be required under state or federal securities laws to disclose any
corporate development, the disclosure of which could reasonably be expected to
have a material adverse effect upon the Company, its stockholders, a potentially
material transaction or event involving the Company, or any negotiations,
discussions or proposals directly relating thereto; then the Company shall
deliver a written notice (a “Suspension Notice”) to RG LLC to the effect of the
foregoing and, upon receipt of such Suspension Notice, RG LLC will refrain from
selling any Shares pursuant to such registration statement (a “Suspension”)
until RG LLC receives copies of a supplemented or amended prospectus prepared
and filed by the Company or until RG LLC is advised in writing by the Company
that the current prospectus may be used and RG LLC has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such prospectus. In the event of a Suspension, the Company
will use its commercially reasonable efforts to cause the use of the prospectus
so suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to RG LLC.

 

(b)                                  Provided that a Suspension is not then in
effect, RG LLC will comply with the prospectus delivery requirements of the
Securities Act as applicable to it (unless an exemption therefrom is available)
in connection with sales of the Shares pursuant to the registration statement
and shall sell the Shares only in accordance with a method of distribution
described in the registration statement.

 

7.                                      Furnishing Information.

 

(a)                                  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to Sections 2 or 3 that
RG LLC shall furnish to the Company such information regarding itself, the
Shares held by it and the intended method of disposition of such Shares as shall
be required to effect the registration of such Shares.

 

8.                                      Indemnification.  In the event any
Shares are included in a registration statement pursuant to Sections 2 or 3:

 

(a)                                  To the extent permitted by law, the Company
will indemnify and hold harmless RG LLC, the managers, members, employees and
agents of RG LLC, any underwriter (as defined in the Securities Act) for RG LLC
and each person, if any, who controls RG LLC or the underwriter within the
meaning of the Securities Act or the Exchange Act, for, from, and against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”) by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not

 

18

--------------------------------------------------------------------------------


 

misleading, or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and the Company will pay as incurred to RG LLC, or such officer,
director, underwriter or controlling person of RG LLC, for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided however,
that the indemnity agreement contained in this Section 8(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld or delayed, nor shall the Company be liable
in any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by RG LLC, or such officer, director,
or controlling person of RG LLC.

 

(b)                                  To the extent permitted by law, RG LLC
will, if the Shares held by RG LLC are included in the securities as to which
such registration qualifications or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, its officers and each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter and any other stockholder selling securities under such registration
statement or any of such other stockholder’s partners, directors or officers or
any person who controls such stockholder, for, from, and against any losses,
claims, damages or liabilities (joint or several) to which the Company or any
such director, officer, controlling person, underwriter or other such
stockholder, or partner, director, officer or controlling person of such other
stockholder may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by RG LLC under an instrument duly executed by RG LLC and stated to be
specifically for use in connection with such registration; and RG LLC will pay
as incurred any legal or other expenses reasonably incurred by the Company or
any such director, officer, controlling person, underwriter or other
stockholder, or partner, officer, director or controlling person of such other
stockholder in connection with investigating or defending any such loss, claim,
damage, liability or action if it is judicially determined that there was such a
Violation; provided, however, that the indemnity agreement contained in this
Section 8(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of RG LLC, which consent shall not be unreasonably withheld; provided
further, that in no event shall any indemnity under this Section 8 exceed the
net proceeds from the offering received by RG LLC.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 8, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party shall have the right to retain its own counsel, with
the fees and expenses to be paid by the indemnifying party, if representation of
such indemnified party by the counsel retained by the indemnifying party would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if materially
prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this
Section 8, but the omission so to deliver written notice to the indemnifying
party will not relieve it of any liability that it may have to any indemnified
party otherwise than under this Section 8.

 

(d)                                  If the indemnification provided for in this
Section 8 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the Violation(s) 

 

19

--------------------------------------------------------------------------------


 

that resulted in such loss, claim, damage or liability, as well as any other
relevant equitable considerations.  The relative fault of the indemnifying party
and of the indemnified party shall be determined by a court of law by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission; provided, that in no event shall any
contribution by RG LLC hereunder exceed the net proceeds from the offering
received by RG LLC.

 

(e)                                  The obligations of the Company and RG LLC
under this Section 8 shall survive completion of any offering of the Shares in a
registration statement and the termination of this agreement.  No indemnifying
party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

 

9.                                      Securities Representations; Rule 144
Reporting.  Company represents, warrants and covenants to RG LLC as follows:

 

(a)                                  Company has made all filings with SEC that
it has been required to make within the past 2 years, and will make all such
filings, under the Securities Act and the Exchange Act (collectively the
‘‘Public Reports’’); which are required by the Exchange Act.  Each of the Public
Reports has complied and will comply with the Securities Act and the Exchange
Act in all material respects. None of the Public Reports, as of their respective
dates, has contained nor will contain any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

 

(b)                                  With a view to making available to RG LLC
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit RG LLC to sell the Shares to the public without registration or
pursuant to a registration statement, the Company covenants and agrees to use
its commercially reasonable efforts to: (a) make and keep public information
regarding the Company available, as those terms are understood and defined in
Rule 144, until such time as all the Shares have been sold; (b) file with the
SEC in a timely manner all Public Reports and other documents required of the
Company under the Securities Act and the Exchange Act; and (c) furnish to RG LLC
upon written request, as long as RG LLC owns any Shares, (i) a written statement
by the Company that it has complied with the reporting requirements of Rule 144
and the Exchange Act, (ii) a copy of the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, and (iii) such other documents filed
with the SEC as RG LLC may reasonably request in order to avail itself of any
rule or regulation of the SEC that permits the selling of any Shares without
registration.

 

10.                               Miscellaneous.

 

(a)                                  Entire Agreement. This Agreement is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter, except for, and as provided in the
Settlement Agreement.

 

(b)                                  Amendment of Registration Rights. Any
provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and RG LLC.  Any
amendment or waiver effected in accordance with this Section 10(b) shall be
binding upon RG LLC and the Company.  By acceptance of any benefits under this
Agreement, RG LLC hereby agrees to be bound by the provisions hereunder.

 

(c)                                  Notices.  All notices or other
communication concerning this Agreement shall be provided, in writing, to the
address below.  Notice shall be deemed received: (a) when delivered, if hand
delivery;

 

20

--------------------------------------------------------------------------------


 

(b) upon return receipt, if sent certified mail with return receipt; (c) upon
confirmation of successful delivery, if by facsimile transmission; (d) 3
business days after mailing, if sent regular mail.  A Party may change notice
address information by delivering a notice with such information in compliance
with this paragraph 10.

 

To Rich Dad:

 

Rich Dad Operating Company, LLC

Attention:  Neil R. Dubé, General Counsel

4330 North Civic Center Plaza

Suite 101

Scottsdale, Arizona  85251

Facsimile:  (480) 348-1439

 

With a copy to:

 

Charles W. Lotzar

Lotzar Law Firm, P.C.

6263 North Scottsdale Road, Suite 216

Scottsdale, Arizona  85250

Facsimile:  (480) 905-0321

 

To Tigrent:

 

Tigrent Inc.

Attention:  James E. May, Chief Administration Officer

and General Counsel

1612 E. Cape Coral Parkway

Cape Coral, Florida  33904

Facsimile:  (239) 540-6501

 

With a copy to:

 

Cooley Godward Kronish LLP

Attention:  Eric Tobias, Special Counsel

One Freedom Square, Reston Town Center

11951 Freedom Drive

Reston, Virginia  20190-5656

Facsimile:  (703) 456-8100

 

(d)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of RG LLC. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  The Company may not
assign its rights or obligations hereunder without the prior written consent of
RG LLC (other than by merger or consolidation or to an entity which acquires the
Company including by way of acquiring all or substantially all of the Company’s
assets).  The rights of RG LLC hereunder, including the right to have the
Company register the Shares pursuant to this Agreement, may not be assigned by
RG LLC other than to an Affiliate of RG LLC; provided, however, that (i) RG LLC
agrees in writing with the transferee or assignee to assign such rights and
related obligations under this Agreement, and for the transferee or assignee to
assume such obligations, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment, (ii) the Company is,
within 5 Business Days of such transfer or assignment, furnished with written
notice of the name and address of such transferee or assignee and the securities
with respect to which such registration rights are being transferred or
assigned, and (iii) at or before the time the Company received the written
notice contemplated by clause (ii) of this sentence, the transferee or assignee
agrees in writing

 

21

--------------------------------------------------------------------------------


 

with the Company to be bound by all of the provisions contained herein. 
Notwithstanding the foregoing, the Company consents to the assignment and
transfer of the Shares from RDE to RG LLC.

 

(e)                                  Execution and Counterparts. This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and, all of which taken together shall
constitute one and the same Agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature were the original thereof.

 

(f)                                    Governing Law.  This Agreement and the
rights and obligations of the Parties hereunder shall be governed by and
construed in accordance with the laws of the State of Arizona, without respect
to its conflict of law provisions.  Each Party hereto hereby irrevocably submits
to the jurisdiction of any United States District Court or Maricopa County
Superior Court sitting in Maricopa County, Arizona, and agrees that such courts
shall be the exclusive forums for the resolution of disputes between the Parties
under this Agreement.  In the event of any dispute between the Parties regarding
this Agreement, the prevailing Party shall be entitled to collect attorneys’
fees, costs, and other expenses from the other Party or Parties to the dispute.

 

(g)                                 Cumulative Remedies. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

(h)                                 Severability. If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(i)                                    Headings. The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(j)                                    Further Assurances. The parties shall
execute and deliver all such further instruments and documents and take all such
other actions as may reasonably be required to carry out the transactions
contemplated hereby and to evidence the fulfillment of the agreements herein
contained.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES TO FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

TIGRENT, INC.

 

a Colorado corporation

 

 

 

 

 

By:

 

 

 

Steve C. Barre

 

 

Interim Chief Executive Officer

 

 

 

 

 

 

 

RICH DAD EDUCATION, LLC,

 

a Wyoming limited liability company

 

 

 

 

By:

Tigrent Inc., a Colorado corporation

 

Its:

Managing Member

 

 

 

 

 

 

 

By:

 

 

 

Steve C. Barre

 

 

Interim Chief Executive Officer

 

 

 

 

 

 

 

RICH GLOBAL, LLC,

 

a Wyoming limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Michael R. Sullivan

 

 

Director of Operations

 

23

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT B

 

FORM OF TERMINATION AGREEMENT FOR

RDE ADMINISTRATIVE SERVICE AGREEMENT

 

TERMINATION AGREEMENT

 

Tigrent Group Inc., a Florida corporation, formerly known as Whitney Education
Group, Inc. (“Tigrent”) with its principal place of business at 1612 East Cape
Coral Parkway, Cape Coral, Florida 33904, and Rich Dad Education, LLC, a Wyoming
limited liability company (“RDE”) with its principal place of business at 1612
East Cape Coral Parkway, Cape Coral, Florida 33904, (each a “Party” and,
collectively the “Parties”) hereby enter into this Termination Agreement
(“Agreement”) effective as of March 16, 2010.

 

RECITALS

 

A.                                    Tigrent and RDE are parties to that
certain Administrative Services Agreement dated July 18, 2006 (the “ASA”)
whereby Tigrent agreed to assist RDE in the performance of certain business
operations.

 

B.                                    Tigrent Inc., a Colorado corporation, the
parent company of Tigrent, RDE, Rich Global, LLC, a Wyoming limited liability
company (“RG”), and Rich Dad Operating Company, LLC, a Nevada limited liability
company (“Rich Dad”), are parties to a Settlement Agreement of even date
herewith or thereabout, whereby RDE has agreed enter into and Tigrent Inc. has
agreed to cause Tigrent to enter into this Agreement to terminate the ASA.

 

C.                                    The Parties now desire to terminate all of
their respective rights, duties and obligations under the ASA.

 

D.                                    The Parties also desire to entire into
this Agreement in order to acknowledge and memorialize the termination of the
ASA.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

1.                                      Termination of ASA.  The Parties each
hereby acknowledge and agree that upon execution of this agreement, the ASA
shall terminate and shall be of no further force or effect.

 

2.                                      Third Party Beneficiaries.  The Parties
each hereby acknowledge that RG and Rich Dad are each intended third-party
beneficiaries of this Agreement.

 

3.                                      Governing Law.  The validity,
performance, construction and effect of this Agreement shall be governed by and
construed in accordance with the internal law of the State of Arizona, without
giving effect to principles of conflicts of law.

 

4.                                      Section Headings.  The section headings
of this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

 

24

--------------------------------------------------------------------------------


 

5.                                      Successors.  The terms of this Agreement
shall be binding upon, and inure to the benefit of and be enforceable by, the
successors, assignees, and transferees of the parties hereto.

 

6.                                      Merger.  All prior and contemporaneous
agreements, statements, and understandings with respect to the subject matter of
this Agreement, if any, among the parties hereto, or their agents, are merged
into this Agreement, and this Agreement shall constitute the entire agreement
between the parties.

 

7.                                      Counterparts.  This Agreement may be
executed in 2 or more counterparts, each of which shall be deemed to be an
original and all of which taken together shall constitute a single instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Termination Agreement as
of the date first above written.

 

 

Tigrent Group Inc.,

 

a Florida corporation

 

 

 

 

 

By:

 

 

 

Steven C. Barre

 

 

Interim Chief Executive Officer

 

 

 

 

 

 

 

Rich Dad Education, LLC,

 

a Wyoming limited liability company

 

 

 

 

By:

Tigrent Inc.,
a Colorado corporation

 

Its:

Managing Member

 

 

 

 

 

 

 

By:

 

 

 

Steven C. Barre

 

 

Interim Chief Executive Officer

 

25

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT C

 

FORM OF TERMINATION AGREEMENT FOR

TIGRENT LICENSE AGREEMENT

 

TERMINATION AGREEMENT

 

Tigrent Inc., a Colorado corporation, formerly known as Whitney Information
Network, Inc. (“Tigrent”) with its principal place of business at 1612 East Cape
Coral Parkway, Cape Coral, Florida 33904, and Rich Dad Education, LLC, a Wyoming
limited liability company (“RDE”) with its principal place of business at 1612
East Cape Coral Parkway, Cape Coral, Florida 33904, (each a “Party” and,
collectively the “Parties”) hereby enter into this Termination Agreement
(“Agreement”) effective as of March 16, 2010.

 

RECITALS

 

E.                                      Tigrent and RDE are parties to that
certain License Agreement dated July 18, 2006 (the “License Agreement”) whereby
Tigrent agreed to license certain of its intellectual property rights to RDE.

 

F.                                      Tigrent, RDE, Rich Global, LLC, a
Wyoming limited liability company (“RG”), and Rich Dad Operating Company, LLC, a
Nevada limited liability company (“Rich Dad”), are parties to a Settlement
Agreement of even date herewith or thereabout, whereby Tigrent and RDE have each
agreed to enter into this Agreement to terminate the License Agreement.

 

G.                                    The Parties now desire to terminate all of
their respective rights, duties and obligations under the License Agreement.

 

H.                                    The Parties also desire to entire into
this Agreement in order to acknowledge and memorialize the termination of the
License Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

8.                                      Termination of License Agreement.  The
Parties each hereby acknowledge and agree that upon execution of this agreement,
the License Agreement shall terminate and shall be of no further force or
effect.

 

9.                                      Third Party Beneficiaries.  The Parties
each hereby acknowledge that RG and Rich Dad are each intended third-party
beneficiaries of this Agreement.

 

10.                               Governing Law.  The validity, performance,
construction and effect of this Agreement shall be governed by and construed in
accordance with the internal law of the State of Arizona, without giving effect
to principles of conflicts of law.

 

11.                               Section Headings.  The section headings of
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

12.                               Successors.  The terms of this Agreement shall
be binding upon, and inure to the benefit of and be enforceable by, the
successors, assignees, and transferees of the parties hereto.

 

26

--------------------------------------------------------------------------------


 

13.                               Merger.  All prior and contemporaneous
agreements, statements, and understandings with respect to the subject matter of
this Agreement, if any, among the parties hereto, or their agents, are merged
into this Agreement, and this Agreement shall constitute the entire agreement
between the parties.

 

14.                               Counterparts.  This Agreement may be executed
in 2 or more counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute a single instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Termination Agreement as
of the date first above written.

 

 

Tigrent Inc.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

 

Steven C. Barre

 

 

Interim Chief Executive Officer

 

 

 

 

 

 

 

Rich Dad Education, LLC,

 

a Wyoming limited liability company

 

 

 

 

By:

Tigrent Inc.,
a Colorado corporation

 

Its:

Managing Member

 

 

 

 

 

 

 

By:

 

 

 

Steven C. Barre

 

 

Interim Chief Executive Officer

 

27

--------------------------------------------------------------------------------

 


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT D

 

FORM OF TERMINATION AGREEMENT FOR

RG  LICENSE AGREEMENT

 

TERMINATION AGREEMENT

 

Rich Global, LLC, a Wyoming limited liability company (“RG”), with its principal
place of business at 4330 North Civic Center Plaza, Suite 100, and Rich Dad
Education, LLC, a Wyoming limited liability company (“RDE”), with its principal
place of business at 1612 East Cape Coral Parkway, Cape Coral, Florida 33904,
(each a “Party” and, collectively the “Parties”) hereby enter into this
Termination Agreement (“Agreement”) effective as of March 16, 2010.

 

RECITALS

 

I.                                         RG and RDE are parties to that
certain License Agreement dated July 18, 2006 along with the Addendum thereto
(collectively, the “License Agreement”) whereby RG agreed to license certain of
its intellectual property rights to RDE.

 

J.                                      RG, RDE, Tigrent Inc., a Colorado
corporation (“Tigrent”), and Rich Dad Operating Company, LLC, a Nevada limited
liability company (“Rich Dad”), are parties to a Settlement Agreement of even
date herewith or thereabout, whereby RG and RDE have each agreed to enter into
this Agreement to terminate the License Agreement.

 

K.                                    The Parties now desire to terminate all of
their respective rights, duties and obligations under the License Agreement.

 

L.                                     The Parties also desire to entire into
this Agreement in order to acknowledge and memorialize the termination of the
License Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, the Parties hereby agree as
follows:

 

15.                               Termination of License Agreement.  The Parties
each hereby acknowledge and agree that upon execution of this agreement, the
License Agreement shall terminate and shall be of no further force or effect.

 

16.                               Third Party Beneficiaries.  The Parties each
hereby acknowledge that Rich Dad is an intended third-party beneficiary of this
Agreement.

 

17.                               Governing Law.  The validity, performance,
construction and effect of this Agreement shall be governed by and construed in
accordance with the internal law of the State of Arizona, without giving effect
to principles of conflicts of law.

 

18.                               Section Headings.  The section headings of
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

28

--------------------------------------------------------------------------------


 

19.                               Successors.  The terms of this Agreement shall
be binding upon, and inure to the benefit of and be enforceable by, the
successors, assignees, and transferees of the parties hereto.

 

20.                               Merger.  All prior and contemporaneous
agreements, statements, and understandings with respect to the subject matter of
this Agreement, if any, among the parties hereto, or their agents, are merged
into this Agreement, and this Agreement shall constitute the entire agreement
between the parties.

 

21.                               Counterparts.  This Agreement may be executed
in 2 or more counterparts, each of which shall be deemed to be an original and
all of which taken together shall constitute a single instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Termination Agreement as
of the date first above written.

 

 

Rich Global, LLC,

 

a Wyoming limited liability company

 

 

 

 

 

By:

 

 

 

Michael R. Sullivan

 

 

Director of Operations

 

 

 

 

 

Rich Dad Education, LLC,

 

a Wyoming limited liability company

 

 

 

By:

Tigrent Inc.,

 

 

a Colorado corporation

 

Its:

Managing Member

 

 

 

 

 

 

 

By:

 

 

 

Steven C. Barre

 

 

Interim Chief Executive Officer

 

29

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT E

 

FORM OF 2010 LICENSE AGREEMENT

 

RICH DAD OPERATING COMPANY, LLC
LICENSING AGREEMENT

 

Rich Dad Operating Company, LLC, a Nevada limited liability company (“Rich
Dad”), with its principal place of business at 4330 North Civic Center Plaza,
Suite 101, Scottsdale, Arizona 85251, Tigrent Inc., a Colorado corporation
(“Licensee”), with its principal place of business at 1612 East Cape Coral
Parkway, Cape Coral, Florida 33904, and Rich Global, LLC, a Wyoming limited
liability company (“RG”), as a consenting party with its principal place of
business at 4330 North Civic Center Plaza, Suite 101, Scottsdale, Arizona 85251
(collectively, the “Parties”), hereby enter into this Licensing Agreement
(“Agreement”) effective March 16, 2010 (the “Effective Date”).

 

WHEREAS, Rich Dad owns or otherwise possesses exclusive licenses for certain
copyrights, trademarks, patents, and other valuable rights, and the right to
license those rights to others;

 

WHEREAS, Licensee has certain expertise in producing live, in-person personal
financial freedom training seminars/classes/workshops (collectively,
“Seminars”);

 

WHEREAS, Rich Dad desires to grant various licenses to Licensee for use in those
seminars; and

 

WHEREAS, Licensee desires to exercise certain of those rights that Rich Dad
controls in and for use with the Seminar programs for the benefit of both
Licensee and Rich Dad.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

GENERAL

 

Section 1.1 — Term.  The Term of this Agreement (the “Term”) shall commence on
the Effective Date first written above, and shall expire on December 31, 2014,
unless terminated earlier in accordance with the terms of this Agreement. 
Notwithstanding the foregoing sentence, the licenses granted under Article II of
this Agreement will survive termination for a period of 36 months, but only to
the extent necessary for Licensee to comply with contractual obligations under
customer contracts executed prior to the termination of this Agreement.

 

Section 1.2 — Acknowledgement.  The Parties acknowledge that Rich Dad Education,
LLC, a Wyoming limited liability company (“RDE”), is in arrears to Licensee for
certain royalty and administrative service fees due under a previous licensing
agreement.  Upon the Effective Date of this Agreement, when RDE accounts are
made available to Licensee, the RDE business will not be required to repay
Licensee.  All merchant reserve funds required by credit card companies or by
banks and formerly maintained in the name of by RDE and received by Tigrent
shall be deposited into the Cash Collateral Account up to the Reserve Goal.

 

Section 1.3 — Definitions.  Unless context clearly requires otherwise, the
initial capitalized terms used in this Agreement shall have the meanings
ascribed to such terms below:

 

(b)                                  “Accounts Receivable” means any amounts
properly due and payable to Licensee from third parties as a result of sales
made pursuant to this Agreement but not yet collected or received by Licensee.

 

30

--------------------------------------------------------------------------------


 

(b)                                  “Affiliate” or “Affiliated Entity” means
any entity (i) in which Rich Dad owns more than a 20% interest, whether directly
or indirectly through other entities; (ii) which directly or indirectly through
other entities owns more than a 20% interest in Rich Dad; (iii) which is related
by blood or marriage to an entity which owns more than a 20% interest in Rich
Dad; or (iv) in which more than a 20% interest is owned by an entity which in
turn owns more than a 20% interest in Rich Dad.  Collectively, Rich Dad and its
Affiliated Entities may be referenced throughout this Agreement as the “Rich Dad
Companies.”

 

(c)                                  “Confidential Information” has the meaning
provided in Section 4.1.

 

(d)                                  “Current Royalty Payments” means Licensee’s
monthly payments to Rich Dad in an amount equal to 3% of Gross Revenues during
the Reserve Replenishment Period (defined below).

 

(e)                                  “Exclusive Field of Use” means live,
in-person seminars and training courses on real estate investing, business,
entrepreneurship, the stock market, and other financial market investing (the
“Permitted Subjects”).  Excluded from the Exclusive Field of Use are: (i) live,
in-person seminars of any kind conducted by Rich Dad or any affiliate of Rich
Dad at which any of the following are featured speakers: Robert Kiyosaki, Kim
Kiyosaki, or any Rich Dad Personality; and (ii) live, in-person classes taught
in schools (K-12), colleges or universities to matriculated students as part of
an academic curriculum.

 

(f)                                    “Gross Revenue” means revenue actually
received by Licensee directly or indirectly related to the Rich Dad Education
Business, specifically including any funds received on Tigrent proprietary lines
from any customer whose initial purchase made from Tigrent was for a Rich Dad
branded product or service, any funds received on promissory notes collected
from students, but excluding any merchant fees, taxes, shipping, refunds (e.g.,
returns, right of recession, NSF checks, and credit card chargebacks), rebates,
bad debt and any sums paid to Legacy Learning, LLC, a Delaware limited liability
company, dba Professional Education Institute (“PEI”).

 

(g)                                 “Intellectual Property” or “IP” means Rich
Dad’s: patents (whether issued or pending), copyrights (whether registered or
not), trademarks and trade names (whether registered or unregistered); as well
as concepts, developments, trade secrets, methods, systems, programs,
improvements, inventions, data and information (whether in perceivable or
machine-readable form), source code, works of authorship and products whether or
not patentable, copyrightable, or susceptible to any other form of protection,
and whether or not reduced to practice or designated by Rich Dad as IP.  The
term IP includes PMI.

 

(h)                                 “Licensed Languages” means the English and
Spanish languages.

 

(i)                                    “Licensed Rich Dad Business Information”
means the following:

 

(j)                                  Rich Dad trademarks;

 

(v)                                 Likenesses, and voices, of Robert and Kim
Kiyosaki (subject to prior written approval of Rich Dad);

 

(vi)                             Documents and other data (whether in human or
machine-readable form) containing information regarding customers, prospective
customers; and

 

(vii)                         Principle, books, information and other materials
of Rich Dad, Robert Kiyosaki or Kim Kiyosaki solely to the extent that any such
materials are incorporated in any Seminar Materials, Marketing Materials or
other materials created by Tigrent and approved by Rich Dad to conduct the
business as contemplated by this Agreement.

 

(j)                                    “Non-Exclusive Field of Use” means:
course fulfillment via (i) DVD or MP3, and (ii) interactive learning programs
designed specifically for the Internet, but only to the extent such interactive
learning programs are related to the stock market, subject to the prior written
approval of Rich Dad which may be withheld in Rich Dad’s sole and absolute
discretion.

 

31

--------------------------------------------------------------------------------


 

(k)                                “Post-Reserve Goal Royalty Payments” means
the royalty that is due and payable to Rich Dad after the Reserve Goal has been
met (i.e., after the Reserve Replenishment Period, as defined below, has been
completed) and is equal to 10% of Gross Revenue.

 

(l)                                    “Proprietary Materials and Information”
or “PMI” means any and all material provided to Licensee by or on behalf of Rich
Dad, including but not limited to customer lists, products, trade secrets,
source code, development platforms, server system configuration diagrams, lobby
server specifications and programs, middleware, Application Program Interface
data for middleware or otherwise, unpublished artwork, tools, data and contents
related to artwork, whether 2- or 3- dimensional, all original and secondary
audio or visual data, as well as any and all other IP and/or information which:
(i) is provided to Licensee by or on behalf of Rich Dad or to which Licensee is
provided access by or on behalf of Rich Dad, (ii) is created developed, or
otherwise generated by or on behalf of Rich Dad, (iii) concerns or relates to
any aspect of Rich Dad business or products, or (iv) is, for any reason,
identified or otherwise marked by Rich Dad as confidential; except such other IP
or information which Licensee can show, clearly and convincingly: (1) is at the
time of disclosure, publicly and openly known as of the date of this Agreement,
(2) becomes publicly and openly known through no fault of Licensee, or (3) is in
Licensee’s possession and documented prior to the commencement of the
relationship between the Parties, lawfully obtained by Licensee from a source
other than from Rich Dad, and not subject to any obligation of confidentiality
or restrictions on use, or (4) is approved for release by written authorization
of Rich Dad.

 

(r)                                  “Rich Dad Education Business” means the
business to be undertaken by Licensee pursuant to the Rich Dad License based on
students whose contact information was obtained directly or indirectly in
connection with the Rich Dad brand and the Rich Dad Business includes all forms
of revenue subsequently obtained by Licensee from such students, including but
not limited to revenue from the Rich Dad Basic Training, Rich U, Tigrent
Advanced Training, Tigrent mentoring, Tigrent subscription services, and the
like.

 

(s)                                  “Rich Dad Personality” means any authors or
co- authors of a work in the “Rich Dad”, “Rich Dad Advisors”, “Rich Family”,
“Rich Woman”, “Rich Life” or similar series of books and all other individuals
or concerns directly or in directly related to “Rich Dad”, “Rich Dad Advisors”,
“Rich Family”, “Rich Woman”, “Rich Life” or affiliated brands which may be
designated by either Robert T. Kiyosaki or Kim Kiyosaki in his or her sole
discretion.

 

(t)                                    “Royalty Fee” means either the Current
Royalty Payments or the Unfulfilled Royalty Payments, as applicable.

 

(u)                                 “Royalty Rate” means (a) during the Reserve
Replenishment Period, 8% of Gross Revenues which is due and payable as Current
Royalty Payments and Unfulfilled Royalty Payments and (b) after the Reserve
Replenishment Period, 10% of Gross Revenues, which is due and payable as the
Post-Reserve Goal Royalty Payments.

 

(v)                                   “Territory” means within the borders of
Canada, the United Kingdom and the United States.

 

(r)                                  “Unfulfilled Royalty Payments” means
Licensee’s monthly payments to Rich Dad that are to accrue concurrently with the
Current Royalty Payments and are based on actual student course fulfillment or
student contract breakage in an amount equal to 5% of Gross Revenues associated
with the applicable student’s contract which were the subject of the course
fulfillment or student contract breakage.  Until the Reserve Goal is achieved
and maintained, the maximum Unfulfilled Royalty Payments shall be deposited into
the Escrow Account established pursuant to Section 3.2 of this Agreement and
such amounts shall be deemed to be still owing to Rich Dad, but not due or
payable until the Reserve Goal has been achieved and Licensee has sufficient
cash on hand to make such payments from operating cash flow.  Once the Reserve
Goal is achieved, then all Unfulfilled Royalty Payments paid into the Escrow
Account shall be made payable by Licensee to Rich Dad in conformance with
Section 3.2 (c) of this Agreement.  Fulfillment Royalty Payments shall be made
payable by Licensee to Rich Dad to the extent Licensee has sufficient cash on
hand to make such payments from operating cash flow, up to the 5% maximum.  Any
excess amounts due to Rich Dad shall remain owed by Licensee, but shall not be
deemed payable until Licensee has sufficient cash on hand to make such
payments.  Under no circumstance will Unfulfilled Royalty Payments be payable to
Rich Dad if such payments would cause the Reserve Goal to not be met.

 

32

--------------------------------------------------------------------------------


 

ARTICLE II

LICENSE

 

Section 2.1 — Exclusive License.  Rich Dad hereby grants to Licensee an
exclusive right and license to use, sell, offer to sell, make, reproduce,
distribute, publicly perform, publicly display, modify and otherwise
commercially exploit (collectively “Utilize”) the Licensed Rich Dad Business
Information during the Term, solely within the Territory and solely within the
Exclusive Field of Use.  Any and all goodwill related to the use of the Rich Dad
trademarks and copyrights inures to the benefit of Rich Dad.  Licensee is not
permitted to distribute any products or services including Licensed Rich Dad
Business Information outside the seminars and alternative fulfillment vehicles
expressly permitted by this Agreement.  This License is not transferable and it
may not be sublicensed to any party without Rich Dad’s prior written consent,
which may be withheld in its sole and absolute discretion, provided however that
Licensee may sublicense any of the rights and licenses granted hereunder to its
subsidiaries limited to, Tigrent Learning, Inc., Tigrent e-Learning, Inc.,
Tigrent Group, Inc., Tigrent U.K. Ltd., Tigrent Canada, Ltd., Tigrent
Enterprises Inc. and Tigrent Communications, Inc.

 

Section 2.2 — Non-exclusive License.  Rich Dad hereby grants to Licensee a
non-exclusive right and license to utilize the Licensed Rich Dad Business
Information during the Term, solely within the Territory and solely within the
Non-exclusive Field of Use.

 

Section 2.3 — Licensed Languages.  The rights and licenses granted under
Sections 2.1 and 2.2 are limited to use in the Licensed Languages.

 

Section 2.4 — Trademark and Name, Likeness and Voice Licenses.  Rich Dad hereby
grants to Licensee a non-exclusive right and license to use, reproduce, publicly
display, publicly perform and distribute during the Term and within the
Territory: (a) the Rich Dad trademarks and (b) the name, likeness and voices of
Robert and Kim Kiyosaki to the extent provided or approved by Rich Dad; but
solely in the Exclusive Field of Use and the Non-exclusive Field of Use in
connection with Licensee’s license hereunder.  All such uses will be subject to
Rich Dad’s prior written approval which may be withheld in Rich Dad’s sole and
absolute discretion.

 

Section 2.5 — Transferabilitv/Sublicensing.  The rights and licenses granted
under this Article II may not be conveyed, sublicensed, assigned or otherwise
transferred by operation of law or otherwise by Licensee to any third party
without Rich Dad’s prior written consent.  Notwithstanding the foregoing
sentence Licensee may sublicense any of the rights and licenses granted under
this Article II to its subsidiaries limited to, Tigrent Learning, Inc., Tigrent
e-Learning, Inc., Tigrent Group, Inc., Tigrent U.K. Ltd., Tigrent Canada, Ltd.,
and Tigrent Enterprises, Inc. and Tigrent Communications, Inc.

 

ARTICLE III

PAYMENT

 

Section 3.1 — Payments.  Licensee shall pay to Rich Dad the Current Royalty
Payments and the Post-Reserve Goal Royalty Payments no later than 15 calendar
days after the end of each calendar month via wire transfer to Rich Dad’s
account at Wells Fargo Bank, N.A., ABA Routing No. 121000248, Swift
Code WFB1US6S, for the benefit of Rich Dad Operating Company, LLC, Account
No. 568-6625012.  Any Current Royalty Payments and/or Unfulfilled Royalty
Payments that are not paid within 15 calendar days after the end of a given
month shall be considered delinquent.  Interest shall accrue on such delinquent
Current Royalty Payments and/or Unfulfilled Royalty Payments amounts at a rate
of 12% per annum until such past due amounts including any and all accrued
interest on such amounts are paid in-full.

 

Section 3.2 — Unfulfilled Reserve.  The parties recognize the desirability of
maintaining a cash reserve sufficient to ensure that Licensee can fulfill
contractual commitments to RDE and/or Licensee students.  For this purpose,
Licensee and Rich Dad shall establish a separate, restricted escrow account with
U.S. Bank, N.A. (the “Escrow Account”), with U.S. Bank, N.A. as escrow agent
(the “Escrow Agent”), together with a securities account (the “Cash Collateral
Account”) established by Tigrent with Escrow Agent, as securities intermediary,
for the benefit of

 

33

--------------------------------------------------------------------------------


 

Rich Dad and Tigrent, as their respective interests appear hereunder, for the
purpose of fulfilling outstanding contractual student commitments and paying to
Rich Dad the Unfulfilled Royalty Payments.  The terms governing the use and
release of any funds in the Escrow Account and the Cash Collateral Account are
set forth in the Cash Collateral Account and Escrow Agreement dated as of
March 16, 2010 (the “Account Agreement”) among Escrow Agent, Tigrent and Rich
Dad.  In order to protect its brand, Rich Dad requires cash collateral to secure
Licensee’s obligations and duties to fulfill student contracts and to secure
Licensee’s obligation to pay to Rich Dad the Unfulfilled Royalty Payments and
the parties are each willing to contribute funds to be used as cash collateral
for those obligations and duties as provided before.  It is the stated goal of
both parties that the Escrow Account and the Cash Collateral Account will
accumulate an amount of funds which when summed with RDE’s and Licensee’s
merchant deposit reserve funds held with credit card companies or commercial
banks results in an amount equal to 30% of Licensee’s deferred revenue (the
“Reserve Goal”).  The parties will use best efforts to reach the Reserve Goal as
soon as possible on a commercially reasonable basis.  To secure its obligations
under this Agreement, Tigrent shall grant a security interest to Rich Dad in all
of Tigrent’s right, title and interest in and to the Cash Collateral Account and
Tigrent represents and warrants that during the term of this Agreement, Tigrent
shall not grant a lien in the Cash Collateral Account or any property credited
thereto to any other person.

 

(a)                                  To meet the Reserve Goal, the Parties shall
do the following between the Effective Date and the date that the Reserve Goal
is met (the “Reserve Replenishment Period”):

 

(ii)                                  Within 25 days of the conclusion of each
calendar month, Tigrent will calculate its Average Cash Balance as of the end
last day of the month.  “Average Cash Balance” means the average cash balance of
all unrestricted funds in Tigrent accounts for the prior 90-day period, but
specifically excludes (i) proceeds from the sale of, or other realization on,
non-core assets and (ii) any cash accounts from RDE made available to Tigrent. 
In the event that the Average Cash Balance is in excess of $6,000,000, Tigrent
will sweep the excess into the Cash Collateral Account; provided, however, such
deposits shall not be required to the extent the resulting amount of funds then
on deposit in the Cash Collateral Account are in excess of the Reserve Goal. 
Under such circumstances, the Reserve Goal must remain achieved and maintained
for the given month.  The parties agree that Tigrent will not be required to
make the first sweep until July 25, 2010 based upon the Average Cash Balance for
April, May and June, 2010.  Tigrent shall only be permitted to withdraw funds
from the Cash Collateral Account at the written direction of Rich Dad delivered
to the Escrow Agent pursuant to the Account Agreement.

 

(ii)                                On a monthly basis, Licensee shall deposit
the applicable monthly Unfulfilled Royalty Payment into the Escrow Account.

 

(b)                                  In addition to the above-referenced cash
deposits, the parties shall work cooperatively to increase student fulfillment
and reduce deferred revenue.  Examples of such cooperation may include,
attendance by Robert and Kim Kiyosaki at RDE events, or special marketing
programs intended to increase the likelihood of student fulfillment.

 

(ci)                              Tigrent shall prepare and deliver written
instructions to Escrow Agent so that Rich Dad receives distributions from the
Escrow Account in the following amounts and in accordance with the following
time frames:

 

(iii)                            No later than January 10, April 10, June 10 and
September 10 of each calendar year of the Agreement, commencing June 10, 2010,
Rich Dad shall receive a base distribution (“Base Distribution”) in an amount
equal to 40% of the sum of (a) the aggregate deposits made by Tigrent during the
preceding quarter and (b) the aggregate investment income on the Escrow Account.

 

(iv)                               Each January 10 and June 10 of each calendar
year of the Agreement, commencing on June 10, 2010, Rich Dad shall receive an
excess reserve distribution in the amount by which the Reserve Goal is exceeded
by the sum of (a) amounts then on deposit in the Cash Collateral Account and the
Escrow Account at the end of the immediately

 

34

--------------------------------------------------------------------------------


 

preceding month (after giving effect to the Base Distribution of even date), and
(b) the merchant deposit reserve funds held with credit card companies or
commercial banks as described above in this Section 3.2

 

(d)                                  Monthly Reports.

 

(i)                                    Deferred Revenue.  Licensee shall report
to Rich Dad the Licensee deferred revenue and the actual amount contained in the
Escrow Account as Unfulfilled Royalty Payments.  Such reports will be delivered
within 25 days of the end of the applicable month.  Licensee shall consult with
Rich Dad with respect to the progress being made to achieve the Reserve Goal.

 

(ii)                                Cash Operating Profit. “Cash Operating
Profit” or “COP” means the Total Adjusted Cash Sales less the sum of: (1) all
direct course expenses; (2) all advertising and sales expenses, including
commissions, excluding license fees; and (3) 9% of Total Cash Sales; which is
included in order to estimate the amount of cash outlays which is recorded as
deferred expenses. “Monthly COP Target” means the COP goal for any particular
month.  The Monthly COP Targets for FY 2010 shall be as separately agreed to by
the parties.  The Monthly COP Target for each of Tigrent’s subsequent fiscal
years shall be as set forth in Tigrent’s AOP for such fiscal year as approved
pursuant to this Agreement.   The parties shall confer on a monthly basis to
review and discuss Tigrent’s progress in achieving the Monthly COP Targets.  On
a monthly basis, commencing April 2010, Licensee shall prepare a report looking
backward at the prior 3 calendar months to determine whether its operations have
generated not less than 85% of the aggregate COP Targets for the prior 3
calendar months (the “Profit Hurdle”).  Failure to achieve the Profit Hurdle
shall be a material breach of this Agreement.

 

(e)                                  Investments; Investment Income.  Funds on
deposit in the Cash Collateral Account may be invested such investment
securities as mutually agreed to between Tigrent and Rich Dad.  Tigrent shall be
responsible for reporting any interest or other income received on account of
such investments and for any tax liabilities relating thereto.

 

(i)                                    Investment income on funds deposited to
the Cash Collateral Account shall be credited to the Cash Collateral Account by
the Escrow Agent as and when received; provided, however, in the event the funds
then on deposit in the Cash Collateral Account, after giving effect to the
crediting of such amounts to the Cash Collateral Account, exceed the Reserve
Goal, such investment income shall be distributed to Tigrent to the extent of
such excess.

 

(ii)                                Investment income on funds deposited to the
Escrow Account shall be credited to the Escrow Account by the Escrow Agent as
and when received; provided, however, accrued investment income shall be
distributed to Rich Dad semi-annually not later than 5 business days following
June 30 and December 31 of each calendar year.

 

ARTICLE IV

CONFIDENTIALITY

 

Section 4.1 — Confidentiality.  In performing the services under this Agreement,
the Parties may be provided or may otherwise come into the possession of
Proprietary Materials and Information and any other information regarding the
business, affairs and services of the providing party (hereinafter, the
“Confidential Information”), all of which are valuable to the providing party or
are required by law or good business practices to be held confidential.  Each
party agrees to receive, hold and treat all Confidential Information received
from any other party as confidential and secret and agrees to use its best
efforts to protect the confidentiality and secrecy of such Confidential
Information.  Each party agrees to only divulge Confidential Information to its
employees or third parties who are required to have such knowledge in connection
with the performance of their obligations under this Agreement and such party
shall not disclose, directly or indirectly, any Confidential Information
whatsoever,

 

35

--------------------------------------------------------------------------------


 

including without limitation, for its own benefit or any third party’s benefit. 
Confidential Information does not include information which (i) was or becomes
generally available to the public, (ii) was or becomes available on a
non-confidential basis, provided that the source of such information was not
bound by a confidentiality agreement in respect thereof, (iii) was within the
receiving party’s possession prior to being furnished by or on behalf of other
party, provided that the source of such information was not bound by a
confidentiality agreement in respect thereof, or (iv) the information is a
duplication of materials that receiving party already possesses that are not
subject to confidentiality obligations.

 

e)                                      For purposes of this Article IV,
“Confidential Information” includes both IP and PMI as defined above.

 

f)                                        Upon termination of this Agreement,
each party shall destroy all copies of the Confidential Information received
from the other party, return all original documents and publicity materials,
discontinue all use of computer links, erase all of the providing party’s
Proprietary Materials and Information, including intellectual property contained
in the receiving party’s computer memory or data storage, and destroy all
Confidential Information stored on computer, disk, CD-Rom or computer backup
within 90 days after this Agreement terminates.  The receiving party shall
provide a certified document within 90 days stating that all Confidential
Information in the receiving party’s possession has either been destroyed,
erased, or returned, unless such Confidential Information is required to be
disclosed pursuant to paragraph (d) below or for the fulfillment of any program.

 

g)                                     Each Party agrees that it will not
disclose any Confidential Information to any third party. Further, each party
agrees that it will not use Confidential Information of the receiving party for
any purpose other than for the performance of the rights and obligations
hereunder during the terms of this Agreement and for a period of 5 years
thereafter, without prior written consent of the disclosing party.  Receiving
party further agrees that Confidential Information shall remain the sole
property of the party providing such information and that it will take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information by its employees.  The terms of this Article IV shall survive the
termination of this Agreement.

 

h)                                     The obligations regarding Confidential
Information in this Article IV do not apply if: (i) the Parties have agreed in
writing to a particular disclosure, use or copying; or (ii) either Party (the
“Disclosing Party”) is requested or becomes legally compelled (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil or criminal investigative demand, or similar process) or is required to
comply with any applicable law or by a regulatory body to make any disclosure
that is prohibited or otherwise constrained by this Agreement.  In such case,
the Disclosing Party will provide the other party with prompt notice of such
request and consult with the other party to the extent practicable, so that it
may seek an appropriate protective order or other appropriate remedy.  Subject
to the foregoing, the Disclosing Party may furnish that portion (and only that
portion) of the Confidential Information that, in the written opinion of its
counsel reasonably acceptable to the other party, the Disclosing Party is
legally compelled or is otherwise required to disclose or else stand liable for
contempt or suffer other material censure or material penalty; provided,
however, that the Disclosing Party must use reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded any Confidential
Information so disclosed.

 

ARTICLE V

RIGHTS AND RESTRICTIONS ON INTELLECTUAL PROPERTY USE

 

Section 5.1 — Acknowledgement of Ownership.  Licensee acknowledges and agrees
that the rights Rich Dad grants to Licensee pursuant to this Agreement
constitute a limited license of limited duration, and that Licensee rights to
use Rich Dad’s Proprietary Materials and Information terminate with the
termination of this Agreement except to the extent permitted under Section 1.1. 
Licensee further acknowledges that nothing in this Agreement grants Licensee any
ownership interest of any kind whatsoever in Rich Dad’s Proprietary Materials
and Information, which ownership rests exclusively to Rich Dad and/or its
Affiliated Entities.

 

36

--------------------------------------------------------------------------------


 

Section 5.2 — Disclaimer of Title in Confidential Proprietary Materials and
Information and/or IP.  Licensee hereby disclaims any right, title, ownership
and interest in Rich Dad’s  Confidential Proprietary Materials and Information
and/or IP, except for those specific rights granted to Licensee herein, and
covenants to transfer or assign back to Rich Dad and/or its Affiliated Entities
any rights, title, ownership, or interest that it may acquire in Rich Dad’s
Confidential Information.

 

Section 5.3 — Use of Trademarks.  Licensee acknowledges the validity of Rich
Dad’s trademarks, including but not limited to the trademarks “Rich Dad,”
“CASHFLOW,” and “The CASHFLOW Quadrant” among many others, as well as the Rich
Dad trade dress.  Licensee agrees that it will use only those trademarks for
which it has been granted a license pursuant to this Agreement, and that it will
use those trademarks only in accordance with the terms and provisions of this
Agreement.  Licensee shall not at any time during or after the Term do or cause
to be done any act or thing contesting or in any way impairing or tending to
impair any part of Rich Dad’s right, title, and interest in the trademarks.

 

Section 5.4 — No Affiliation: Use of .Marks.  Licensee recognizes the great
value of the publicity and goodwill associated with Rich Dad name, its
trademarks and trade dress and acknowledges both that such goodwill exclusively
belongs to Rich Dad and any use of the trademarks inures to Rich Dad and that
the trademarks have acquired a secondary meaning in the mind of the purchasing
public.  Licensee agrees that neither it nor any of its members, directors,
officers, employees, agents, or any entity affiliated with it shall use during
or after the Term Rich Dad’s Intellectual Property or PMI, Proprietary Materials
and Information in any manner that would suggest sponsorship, affiliation, or
joint venture by or with Rich Dad without the express written consent of Rich
Dad specifically for such usage.

 

Section 5.5 - Assignment.  Licensee hereby assigns to Rich Dad all right, title,
and interest that it may acquire in and to any and all derivatives,
abridgements, improvements, derivative adaptations or modifications to the
Confidential Information and IP, as well as any and all subsidiary rights in
other media whether now or later known which is made or devised by Licensee
alone or jointly with others, or which Licensee creates, conceives or which was
first made in connection with Licensee’s undertakings under this Agreement.

 

Section 5.6 — Infringement.  If Licensee is notified of any actual or threatened
infringement within the Territory of the rights granted to it pursuant to the
licenses granted by this Agreement, Licensee shall immediately notify Rich Dad
of the infringement or potential infringement. Enforcement of any alleged
infringement shall be at Rich Dad’s sole and absolute discretion, and at Rich
Dad’s sole option.  Licensee shall not have any independent right to enforce the
Rich Dad IP rights.  Rich Dad may, at its sole option, grant Licensee the right
to pursue IP infringement on a case-by-case basis.

 

If the parties have notice that a person or concern is infringing on the use of
the Licensed Rich Dad Business Information within the Exclusive Field of Use,
and Rich Dad refuses to enforce its IP right or allow Licensee to enforce the IP
rights granted under this Agreement, then such action will be a material breach
of this Agreement.

 

Section 5.7 — Reservation of Rights. All rights not expressly granted to
Licensee herein are reserved to Rich Dad.  Such reserved rights shall, without
limiting the generality of the foregoing, include rights to any derivative,
abridgement, improvement, derivative adaptation or modification, as well as any
and all subsidiary rights in other media, whether now known, or later devised.

 

Section 5.8 — Effect of Termination by Rich Dad.  If Rich Dad rightfully
terminates the License Agreement due to a material breach by Tigrent (including
any Event of Default set forth in Article VII), then Tigrent will provide to
Rich Dad a non-exclusive, perpetual, transferable, sublicensable right and
license to Utilize: (a) any intellectual property developed by RDE or Tigrent
that was branded with the Rich Dad logos and that was used as part of: (i) the
free preview seminars or (ii) the basic seminars, and (b) the Rich U advanced
course materials.  For the avoidance of doubt, the parties state that this
license is not intended to provide any intellectual property developed by RDE or
Tigrent related to any Advanced training, seminars or courses (except the Rich U
Advanced course materials), as these materials are based on intellectual
property developed by or on behalf of RDE or Tigrent without reference to Rich
Dad intellectual property.

 

37

--------------------------------------------------------------------------------


 

ARTICLE VI

REPRESENTATIONS, WARRANTIES, AND ACKNOWLEDGEMENTS

 

Section 6.1 — Necessary Resources.  Licensee warrants that it has available to
it and shall use, all the rights, tools, utilities, and manpower necessary to
perform and fulfill its obligations under this Agreement.

 

Section 6.2 — Authority.  Licensee and Rich Dad warrant to each other that each
has the authority to enter into this Agreement and bind itself thereto.

 

Section 6.3 — Other Agreements Not Breached.  Licensee and Rich Dad warrant to
each other that this Agreement does not violate any agreement either party may
have with third parties, and Licensee and Rich Dad warrant to each other that
their respective performance under this Agreement will not place either party in
breach of any other obligations.

 

Section 6.4 — Others’ Intellectual Property Not Infringed.  Licensee and Rich
Dad each warrant to the other that their respective performance under this
Agreement does not violate any intellectual property or other proprietary rights
of third parties.

 

Section 6.5 — Ownership of Intellectual Property.  Rich Dad represents and
warrants to Licensee that it owns or otherwise controls the copyrights,
trademarks, and patents that are or may be the subject of this Agreement, and
that it has the sole and exclusive right to extend the limited license of rights
herein granted to Licensee.

 

Section 6.6 — Confidentiality in Subcontracts.  Licensee represents that it may
contract with third parties (“Sublicensees”) to perform certain work for
Licensee in the performance of Licensee’s obligations under this Agreement. 
Licensee warrants that it will require Sublicensees to maintain confidentiality
with respect to Rich Dad’s Confidential Information in the same manner as
required of Licensee itself pursuant to this Agreement.

 

Section 6.7 — Duty of Good Faith.  Licensee and Rich Dad represent and warrant
to each other that each will deal with the other in good faith regarding this
Agreement and any interaction incidental thereto, and that neither will act in
such manner as to deprive the other of the benefit of its bargain under this
Agreement.

 

Section 6.8 — Failure of Warranty.  Licensee’s representations and warranties as
set forth in this Article VI are a material part of this Agreement, and Rich Dad
relies on them accordingly.  If any such Licensee’s warranties and
representations are untrue, inaccurate, or otherwise incomplete, then Rich Dad,
at its option and in addition to any other rights and remedies it may possess at
law or in equity, may make such reasonable demands for assurances of continued
performance from Licensee as Rich Dad shall deem necessary.  If Rich Dad does
not accept Licensee’s additional assurances, Rich Dad may choose to declare
Licensee in default.

 

Section 6.9 — Entire Agreement.  Licensee warrants to Rich Dad that it has not
relied on any oral statements inconsistent with this Agreement made by Rich Dad,
its employees, officers, directors, or agents, and that this Agreement is the
entire agreement between the parties with respect to the matters herein.

 

Section 6.10 — Indemnity.  The parties to this Agreement agree to indemnify and
hold each other harmless as follows:

 

Section 6.10.1 — Indemnity by Licensee.  Licensee agrees to indemnify and hold
harmless Rich Dad and its Affiliated Entities, their licensees, customers,
directors, members, officers, employees, agents, successors and assigns, for,
from, and against all liabilities, demands, judgments, costs, expenses, fees
(including without limitation attorney’s fees), settlements, penalties, or
losses of any nature whatsoever to the extent that they may be incurred in
connection with any third party claim, action, or proceeding claiming or
asserting Licensee’s performance or failure to perform under this Agreement, or
Licensee’s breach of its representations and warranties made as part of this
Agreement.

 

Section 6.10.2 — Indemnity by Rich Dad.  Rich Dad agrees to indemnify and hold
harmless Licensee its subsidiaries and affiliated companies and their directors,
members, officers, employees, agents, successors and

 

38

--------------------------------------------------------------------------------


 

assigns, for, from, and against all liabilities, demands, judgments, costs,
expenses, fees (including reasonable attorney’s fees), settlements, penalties,
or losses of any nature whatsoever to the extent that they may be incurred
because of any third-party claim, action, or proceeding claiming or asserting
that the rights licensed to Licensee by Rich Dad pursuant to Article II,
including Rich Dad Business Information (including all Proprietary Materials and
Information contained therein), violate a third party’s copyright, patent, or
trademark or other intellectual property right; or is otherwise libelous,
defamatory, or an invasion of infringe any third party’s Intellectual Party
contains any defamation or violates any right of privacy or publicity of any
party.

 

Section 6.11 — Return of Materials upon Termination.  Licensee warrants that,
upon termination of this Agreement for whatever reason, it shall return any and
all copies of Rich Dad’s Confidential Information that Licensee has in its
possession, as well as any other documents or things belonging to Rich Dad that
may be in Licensee’s possession, to Rich Dad office forthwith, at Licensee’s
expense.

 

Section 6.12 — Failure to Cease Exploitation.  Licensee acknowledges that its
failure (except as otherwise specifically provided herein) to cease the
exploitation of the Licenses granted under this Agreement at the earlier or
termination or expiration of this Agreement will result in immediate and
irreparable damage to Rich Dad, and to the rights of any other licensors or
licensees of Rich Dad. In addition, Licensee further acknowledges and admits
that there is no adequate remedy at law for such failure and Licensee therefore
hereby voluntarily and knowingly stipulates and agrees that in the event of any
such failure, Rich Dad shall be entitled to seek injunctive relief and other
equitable remedies without the necessity of posting a bond, as well as costs and
attorneys’ fees.

 

Section 6.13 - Limitations on Liability.  In no event will either party be
liable for the punitive damages.

 

ARTICLE VII

DEFAULT AND BREACH

 

Section 7.1 — Default defined. Rich Dad may, at its option, declare Licensee to
be in default of this Agreement if:

 

(r)                                  Licensee suffers any material levy, lien,
or attachment (“Liens”) arising after the Effective Date, and fails to either
bond or pay-off the Lien within 20 days;

 

(s)                                  Licensee files for Chapter 7 or Chapter 11
bankruptcy;

 

(t)                                    Licensee transfers all or substantially
all of its assets;

 

(u)                                 Licensee suffers any material restriction on
its ability to do business as a result of current or future lawsuits or
governmental proceedings;

 

(v)                                   Licensee’s failure to program sufficient
courses so that at least 75% of the prior years’ students have the opportunity
to fulfill the course work purchased during the current calendar year;

 

(w)                                Licensee fails to make any payment to Rich
Dad pursuant to this Agreement when due;

 

(x)                                  A royalty audit reveals a material
deviation (> 10%);

 

(y)                                  Licensee fails to timely perform its
material obligations;

 

(z)                                  Licensee materially breaches any of its
representations or warranties in this License Agreement;

 

(aa)                            A “going concern” qualification in an audit
opinion for Licensee is issued with respect to any fiscal year after 2010;

 

(bb)                            Licensee’s periodic reports filed with the
Securities and Exchange Commission pursuant to the Securities Act of 1934, as
amended (the “Exchange Act”), fail to comply in all material respects

 

39

--------------------------------------------------------------------------------


 

with the requirements of the Exchange Act;

 

(cc)                            Licensee attempts to assign, transfer, or
sublicense any of the rights and licenses granted without Rich Dad’s prior
written approval, provided however that Licensee may sublicense any of the
rights and licenses granted hereunder to the extent permitted under Section 2.5;

 

(dd)                          Licensee’s withdrawal of funds from the Cash
Collateral Account except pursuant to a written instruction from Rich Dad to the
Escrow Agent;

 

(ee)                            Licensee’s withdrawal of funds from the Cash
Collateral Account based on any report prepared by the Licensee, after the
attainment of the Reserve Goal, in any amount which would make it so the Reserve
Goal was no longer met, without Rich Dad’s prior written consent;

 

(ff)                                Licensee’s failure to fulfill at least 50%
of the prior year’s ending Deferred Revenue;

 

(gg)                          Licensee’s failure to comply with its obligations
under Article VIII of this Agreement.

 

(hh)                          Licensee’s failure to act in good faith in its
dealings with Rich Dad regarding this Agreement.

 

Section 7.2 — Default Procedures.  If Rich Dad chooses to declare Licensee in
default after the occurrence of any event under Section 7.1 or for any other
material breach, then Rich Dad shall provide to Licensee a written notice of
default (“NOD”).  Licensee shall have the right to cure such default within 30
days of receipt of the NOD, unless such default event cannot be cured in such
30-day period in which case Licensee must demonstrate to Rich Dad’s satisfaction
within such 30-day period that it has taken reasonable steps to cure such
default event.  If Licensee fails to cure the default event within the allotted
time, Rich Dad may, at its sole and absolute discretion, declare a material
breach of this Agreement and terminate this Agreement effective immediately. 
Notwithstanding the foregoing, any default under Section 7.1 (a) though (e) are
not subject to any cure period, and create an immediate option to terminate for
Rich Dad or deem this Agreement terminated for purposes of terminating the
Escrow Account created pursuant to the Account Agreement.

 

Section 7.3 — Rights on Breach.  If Licensee commits an act or omission that
constitutes a material breach of this Agreement, then Rich Dad may terminate
this Agreement effective immediately by delivery of a written notice of breach
and termination, which shall describe the acts or omissions that constitute the
material breach, and shall provide instructions to Licensee for the return of
Rich Dad’s Confidential Information.

 

Section 7.4 — Default Not Exclusive.  Nothing in this Article VII or otherwise
in this Agreement shall restrict or otherwise impair any right Rich Dad may have
in law or equity to terminate this Agreement without further notice in the event
of a total material breach of this Agreement by Licensee.

 

ARTICLE VIII

LICENSEE’S ADDITIONAL OBLIGATIONS

 

Section 8.1 — Performance Level Reporting.

 

(c)                                  Licensee to meet the following performance
standards:

 

i.                                         Timeliness.  Service Level/Average
Speed of Answer.  This is how quickly the average telephone call is answered. 
Licensee’s goal is to answer 80% of the calls within 3 minutes.

 

ii.                                     Abandonment or percentage of calls not
answered.  Licensee’s goal is less than 20% of the calls should abandon within
90 days of the execution of the definitive license agreement, 18% at the 180 day
mark and 15% at the 270 day mark.  Licensee will test announcing current hold
time to anyone who is placed on hold.

 

40

--------------------------------------------------------------------------------


 

iii.                                 Responsiveness to satisfy customers who
call/write or e-mail or otherwise communicate with a concern or complaint. 
Licensee’s goal shall be to have an initial response within 24 hours - 100% of
the time.  The goal is to conclude the complaint handling, which would include
the customer being notified and agreeing to the handling as quickly as
possible.  Licensee’s goal is to resolve 80% of its complaints within 72 hours.
Refund requests received in writing will be resolved, meaning an official
determination on the refund will be issued within 10 business days 80% of the
time.  Should the customer issue a rebuttal to the determination, the process
will start over again the date of the written rebuttal.

 

iv.                                    Lagging Indicators.  Those indicators
that if managed correctly, should lead to a reduction in certain areas of
customer complaints and a resultant rise in overall customer satisfaction.

 

v.                                        Source of Complaints.  Customer
Complaints from the following sources should be reviewed and categorized in
order to understand how the organizations of people or processes need to be
improved to avoid receiving a similar complaint in the future:

 

1.             Robert T. Kiyosaki and/or Kim Kiyosaki

 

2.             Rich Dad Operating Company, LLC

 

3.             Any Attorney General Complaint

 

4.             Any Complaint from a Private Attorney

 

5.             Any Better Business Bureau (“BBB”) Complaint

 

vi.                                    Customer Surveys.  Feedback mechanisms
that customers let Licensee know:

 

1.                                      What customers like about doing business
with Licensee.

 

2.                                      In what areas customers want
improvements.

 

3.                                      Identify lagging indicators.  This
should allow Licensee to track satisfaction and dissatisfaction levels over
time.  It is important that as Licensee reviews the trends of lagging
indicators, that Licensee creates “Action Plans.”  These Action Plans should
commit resources and talent to developing people and possibly a better process
or policy that eliminates the sources of complaints.  Most attention is normally
directed toward those complaints that are received most frequently.  Only by
measuring these lagging indicators will Licensee know where to focus its
attention on.

 

(d)                                  Licensee to report on each of the above
performance covenants on a weekly basis, in a form suitable to Rich Dad, in Rich
Dad’s discretion, subject to change by Rich Dad from time-to-time.

 

Section 8.2 — Board Meeting Observation Rights.

 

(g)                                 Licensee shall permit Rich Dad 1
representative, designated by Rich Dad in its sole discretion (the “Board
Observer”), to attend all meetings of Licensee’s Board of Directors in a
nonvoting capacity, and, in connection therewith, Licensee will provide to such
representative copies of all notices, minutes, consents and other materials,
financial or otherwise, which Licensee provides to its Board of Directors
provided, however, that Licensee reserves the right to exclude such
representative from access to any material or meeting or portion thereof if
Licensee reasonably believes, upon advice of counsel, that such exclusion is
reasonably necessary in order for the

 

41

--------------------------------------------------------------------------------


 

directors to fulfill their fiduciary duties or to preserve the attorney-client
privilege (such rights, “Board Observation Rights”).

 

(h)                                 Licensee shall pay, defend, protect,
indemnify and hold Rich Dad and its members, managers, officers, employees,
agents and assigns (the “Observer Indemnified Parties”), harmless for, from, and
against any and all losses, causes of action (whether in contract, tort, or
otherwise), claims, costs, damages, demands, judgments, liabilities, suits, and
expenses (including, without limitation, reasonable costs of investigation, and
attorneys’ fees and expenses) of every kind, character, and nature whatsoever
arising out of the exercise of Rich Dad’s Board Observation Rights (individually
and collectively, the “Observer Liabilities”), including any and all Observer
Liabilities arising from the active or passive negligence of the Observer
Indemnified Parties, provided, however, that such indemnification rights shall
include active or passive negligence, but shall not extend to the gross
negligence or willful misconduct of the Observer Indemnified Parties.

 

(i)                                    Observer Indemnified Parties shall notify
Rich Dad of the existence of any claim, demand, or other matter to which
Licensee’s indemnification obligation applies, and shall give Licensee a
reasonable opportunity to defend the same at its own expense and with counsel
satisfactory to the Observer Indemnified Parties; provided that the Observer
Indemnified Parties shall at all times also have the right to fully participate
in the defense at its own cost.

 

(j)                                    If the Observer Indemnified Parties are
advised in an opinion of counsel that there may be legal defenses available to
it which are different from or in addition to those available to Licensee or if
the Observer Indemnified Parties shall, after receiving notice of Licensee’s
indemnification obligation and within a period of time necessary to preserve any
and all defenses to any claim asserted, fails to assume the defense or to employ
counsel for that purpose satisfactory to the Observer Indemnified Parties, the
Observer Indemnified Parties shall have the right, but not the obligation, to
undertake the defense of and to compromise or settle the claim or other matter
on behalf of, for the account of, and the risk of Licensee.  In the event of the
exercise of the right set forth in this paragraph (d), Licensee shall be
responsible for the reasonable counsel fees, costs, and expenses of the Observer
Indemnified Parties in conducting its defense.

 

(k)                                Licensee shall add Board Observer to
Licensee’s Directors and Officers insurance policy, and Licensee shall provide a
copy of the Certificate of Insurance showing coverage for the Board Observer
within 15 days of Rich Dad’s designation of the Board Observer.

 

(l)                                    At the option of Rich Dad, to be
exercised in its sole discretion, Licensee will take reasonable efforts to cause
1 individual designated by Rich Dad to be appointed as a member of the Board of
Directors of Tigrent.

 

Section 8.3 — Quality Control.

 

(j)                                    The use of Licensed Rich Dad Business
Information in any Seminar Materials or Seminar shall be subject to prior
written approval of Rich Dad, including any such approval prior to the Effective
Date of this Agreement.

 

(k)                                Approval Process:  Licensee shall provide
Rich Dad (to the attention of Marian Van Dyke) a syllabus (in such form as Rich
Dad may reasonably request) for each Seminar and samples of all associated
Seminar Materials (including any collateral items not bearing the Licensed
Marks) at least 10 days prior to offering or conducting the Seminar or
distributing or offering for sale or otherwise making available to the public
the Seminar Materials.

 

(l)                                    Unless Rich Dad notifies Licensee that
the Seminar or Seminar Materials are rejected within 10 days from receipt by
Rich Dad of the samples, Licensee may go forward with offering the Seminar
Materials.

 

(m)                              After samples have been approved in writing,
Licensee may not make any material change to the

 

42

--------------------------------------------------------------------------------


 

use of the Rich Dad Business Information in the merchandise or materials without
Rich Dad’s prior written approval.

 

(n)                                 Licensee shall provide Rich Dad, without
charge, additional samples of each item of Seminar Materials from time to time
as Rich Dad may request.

 

(o)                                  At the expense of Licensee, Rich Dad shall
have the right to audit seminar quality through attendance as follows:  Up to 12
3-day fulfillment seminars per year and up to 12 advanced training seminars per
year.

 

(p)                                  Licensee shall develop (at its own cost)
all draft sales and marketing materials for the Program as the parties shall
mutually agree from time-to-time (“Draft Marketing Materials”), and shall submit
such draft materials to Rich Dad for Rich Dad’s approval, which Rich Dad may
withhold in its sole and absolute discretion.

 

(q)                                  Rich Dad shall provide Licensee with access
to at least 1 Rich Dad employee with current knowledge of Rich Dad, Rich Dad
Intellectual Property, and Rich Dad’s brand marketing strategies, who can
provide Licensee that information for Licensee to incorporate into PEI’s
materials marketing the seminars.  The initial Rich Dad employee shall be Marian
Van Dyke.

 

(r)                                  Upon receipt of the Draft Marketing
Materials, Rich Dad shall have 5 business days to approve of the Draft Marketing
Materials.  If Rich Dad rejects the Draft Marketing Materials, it shall so
inform Licensee in writing, and shall include in that writing the reasons for
the rejections and any suggestions Rich Dad may have for changes to the Draft
Marketing Materials.  If Rich Dad does not respond within 5 business days, the
Draft Marketing Materials shall be deemed approved.

 

Section 8.4 — Customers.  Rich Dad defines a “Customer” as some someone who has
completed the 10 steps in the CASHFLOW Club Kit.  While others may purchase
Licensee Programs, Rich Dad’s focus is on creating Customers as defined in this
Paragraph.  Licensee will be periodically asked to support Rich Dad in creating
Customers as these people are far more likely to purchase Licensee programs than
other users of Rich Dad’s products and services.

 

Section 8.5 — Access to Employees and Independent Contractors.  Licensee shall
provide Rich Dad, and Robert and Kim Kiyosaki access to Licensee employees,
subject matter experts and independent contractors for the purpose of providing
feedback between the parties related to seminar content and presentations,
marketing and advertising review support, and product development and
integration related to the Rich Dad brand and Rich Dad customers; provided that
Rich Dad shall not directly or indirectly solicit, hire or interfere with the
relationship of Licensee and such employees and to keep confidential any
information relating to Licensee and furnished to Rich Dad, using the same
degree of care as Licensee uses to protect its own confidential information. 
Notwithstanding the foregoing, Rich Dad may also work with subject matter
experts and independent contractors on activities, events and projects unrelated
to Licensee.

 

Section 8.6 — Business Plan.  Licensee shall submit a Business Plan and
Preliminary Budget for the each upcoming year of this Agreement no later than
November 1st of the current year.  Rich Dad shall have 10 business days from the
date of submission of the Business Plan to approve or reject the proposed
business plan. Rich Dad may, in sole and absolute discretion, reject the
business plan.  In particular, Rich Dad will reject the business plan if:

 

(c)                                  the business plan fails to provide adequate
opportunities for at least 75% of the prior years’ students to have the
opportunity to fulfill the course work purchased during the current calendar
year.

 

(d)                                  the business plan requires multiple visits
to the same cities and towns during the course of a year, at a level which Rich
Dad determines, in its sole and absolute discretion to be detrimental to its
brand.

 

43

--------------------------------------------------------------------------------


 

If Rich Dad rejects a Business Plan hereunder, then the parties shall cooperate
to attempt to resolve all issues that form the basis for such rejection. 
Pending the resolution of such issues, Licensee shall continue to operate its
business in a manner that reflects the principles of student fulfillment that
form the underlying basis for this Agreement.

 

Section 8.7 — Quarterly Business Review.  Each calendar quarter, RD and Tigrent
will meet to review and discuss Tigrent’s financial performance during the prior
quarter.  Such discussions will include:

 

(d)                                  Adjusted EBITDA (as publically reported by
Tigrent) as a tool to measure the profitability of Tigrent on cash—basis, as
opposed to an accrual—basis.

 

(e)                                  COP Ratio will be used to determine the
COP’s ability to provide coverage for certain expenses that are not related to
direct course expenses.

 

(f)                                    Total Adjusted Cash Sales.

 

ARTICLE IX

ACCOUNTING PROCEDURES

 

Section 9.1 — Agreed Upon Procedures.  If, after notification from Rich Dad or
an objection to the contents of any accounting statement rendered by Licensee,
the parties are unable to agree upon an adjustment thereto within 10 days of
such notice, Rich Dad shall propose a nationally or regionally recognized audit
firm (the “Agreed Accountants”) such firm to be approved by Licensee (such
approval not to be unreasonably withheld or delayed) to examine Licensee’s books
of account. Licensee consents to Rich Dad, if it deems appropriate, to appoint
Agreed Accountants to render agreed-upon procedures (“Agreed Procedures”) to
review the financial records of Licensee to ensure that Licensee is complying
with its obligations under this Agreement at Rich Dad expense; provided,
however, that such examination of records shall not occur more frequently than
3 times per calendar year and the records examined shall be pertinent to the
purposes of this Agreement.

 

Section 9.2 — Certification.  The Agreed Accountants shall certify that such
examination shall be conducted in accordance with the Agreed Procedures and the
then-current generally-accepted auditing standards (“GAAS”) of the applicable
society of certified public accountants for the performance of the Agreed
Accountants.  The Agreed Accountants may conduct the examination at a reasonably
convenient time during Licensee’s regular business hours at the place where
Licensee normally keeps the books and relevant records; provided, however, that
in the presence of a representative of Licensee, the Agreed Accountants may make
copies or extracts of Licensee’s books and records as needed to perform
procedures outside Licensee’s offices.

 

Section 9.3 — Insufficient Records.  The fees and costs of the Agreed
Accountants shall be initially borne by Rich Dad; provided, however, that if the
Agreed Procedures audit has been made necessary by the failure of Licensee to
ensure that full and accurate financial records are kept of all matters in
accordance with this Agreement, and/or if an adjustment of greater than or equal
to 10% is determined by any such audit between the records of Licensee and the
amounts actually paid, then Licensee must reimburse Rich Dad for the cost of the
Agreed Procedures including but not limited to the reasonable charges of any
independent accountant.

 

Section 9.4 — Notice. Rich Dad shall notify Licensee of the outcome of the
Agreed Procedures audit, and if the discrepancy is less than 10% then Licensee
shall take such action as is reasonably required to rectify the situation so
that any discrepancy does not appear in the future. Rich Dad shall allow
Licensee a reasonable amount of time to rectify the discrepancy.

 

Section 9.5 — Payment of Discrepancy Amounts. Any discrepancy shall be paid by
Licensee to Rich Dad within 10 days of Rich Dad providing notice thereof to
Licensee.

 

44

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 — Cross-Default.  Any default by Licensee under this Agreement will
also constitute a default by Licensee under that certain Cooperation Marketing
and Advertising Agreement (“Cooperative Agreement”) by and between Licensee,
Rich Dad and PEI of even date herewith or thereabout.  Any termination of this
Agreement as a result of a default or breach under this Agreement shall provide
Rich Dad with the option to also terminate the Cooperative Agreement.

 

Section 10.2 — Compliance with Applicable Laws.  Each party shall use reasonable
efforts to comply with all applicable federal and state laws, rules, and
regulations, as well as the applicable laws of the jurisdiction(s) in which
Licensee resides and conducts business.

 

Section 10.3 — Choice of Law.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Arizona, without
regard to federal or state choice of law principles.

 

Section 10.4 — Choice of Forum.  Any action brought to enforce or interpret the
terms of this Agreement shall be brought exclusively in either the Superior
Court of the State of Arizona in and for the County of Maricopa; or the United
States District Court for the District of Arizona, located in Phoenix, Arizona.

 

Section 10.5 — Alternative Dispute Resolution.  Unless the parties expressly
agree otherwise in writing, any dispute, controversy or claim between the
parties related to interpretation or enforcement of this Agreement will be
determined by binding arbitration in accordance with the rules of Judicial and
Administrative Mediation Services (hereinafter “JAMS”).  If the parties cannot
agree on a JAMS arbitrator 20 calendar days after notification of the claim,
JAMS will appoint an arbitrator to hear the matter and not by court action.  The
parties shall share equally all initial costs of arbitration.  All decisions of
the arbitrator shall be final, binding, and conclusive on all parties. 
Notwithstanding the above, claims related to termination of this Agreement,
intellectual property, confidentiality and/or injunctive relief will not be
subject to arbitration.  The prevailing party shall be entitled to reimbursement
of attorneys’ fees, costs, and expenses incurred in connection with the
arbitration or litigation.

 

Section 10.6 — Notice. All notices, demands, and other communications to be
given or delivered pursuant to this Agreement shall be in writing, and shall be
deemed to have been given and received after: (a) personal delivery; (b) upon
confirmation of successful transmission by facsimile; or (c) 3 business days
from deposit with the United States Postal Service, registered or certified
mail, return receipt requested, and postage prepaid to the Notice Address or to
the last known address of the party for whom the notice was intended.

 

Section 10.7 — Representation by Attorney.  Each party to this Agreement has
either: (a) been represented by an attorney of their choice in connection with
the negotiation and execution of this Agreement; or (b) declined to be so
represented by an attorney after having a reasonable opportunity to secure such
representation.

 

Section 10.8 — Amendment.  This Agreement, including all exhibits attached
hereto, may not be amended or modified except by a document signed by all
parties.  Such Amendments or Addenda shall specifically reference this Agreement
and, to the extent that existing rights or obligations are modified, shall
specifically identify the Section(s) of this Agreement affected by the Amendment
or Addendum.

 

Section 10.9 — No Waiver.  The failure of any party to this Agreement to enforce
any particular provision of this Agreement at any time shall not be construed as
a waiver of such provision or provisions for any future dealing between the
parties; nor shall it in any way affect the validity of this Agreement or any
portion thereof, or any party’s ability to enforce such provision at any time in
the future.  No party’s failure to act on a breach by the other party shall be
construed as a future waiver of any subsequent breach of the same or other
provisions of this Agreement.

 

Section 10.10 — Merger.  All prior and contemporaneous agreements, statements,
and understandings with respect to the subject matter of this Agreement, if any,
among the parties hereto, or their agents, are merged into this Agreement, and
this Agreement shall constitute the entire agreement between the parties.

 

Section 10.11 — Successors.  The terms of this Agreement shall be binding upon,
and inure to the benefit of and

 

45

--------------------------------------------------------------------------------


 

be enforceable by, the successors, assignees, and transferees of the parties
hereto.

 

Section 10.12 — Severability.  Each provision of this Agreement shall be
construed to preserve its validity and enforceability to the extent possible. 
In the event any provision of this Agreement is declared void, invalid, or
unenforceable, the provision should be modified to the extent necessary to make
it valid and enforceable.

 

Section 10.13 — Section Headings.  The section headings of this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 10.14 — Counterparts/facsimile.  This Agreement may be executed in 2 or
more counterparts, each of which shall be deemed to be an original and all of
which taken together shall constitute a single instrument.  This Agreement may
be executed by any party by delivery of a facsimile signature, which shall have
the same force and effect as an original signature.  Any party which delivers a
facsimile signature shall promptly thereafter deliver an originally executed
signature to the other parties; provided, however, that the failure to deliver
an original signature page shall not affect the validity of any signature
delivered by facsimile.

 

Section 10.15 — Survival.  The obligations and duties of Licensee under Articles
II — VI, inclusive, and Articles IX and X shall survive expiration or
termination of this Agreement, regardless of reasons therefor.

 

Section 10.16 — Limits on Capital Expenditures for non-Rich Dad business. 
Tigrent’s capital expenditures associated with any and all businesses other than
the Rich Dad Education Business will not exceed $500,000 during any calendar
year without the approval of Rich Dad, which will not be unreasonably withheld.

 

Section 10.17 — Financial Information.  Tigrent has supplied Rich Dad on the
date hereof financial projections (individually and collectively, the
“Information”), with the intent that Rich Dad would rely on the Information, to
the extent reasonable to do so.  The Information represents good faith estimates
of the performance of Tigrent for the periods stated therein based upon
assumptions which were believed in good faith to be reasonable when made in all
material respects.

 

Section 10.18 — No Intended Third Party Beneficiaries. The parties acknowledge
and agree that there are no intended third party beneficiaries of this
Agreement, including without limitation, other licensees of the Rich Dad brand
and intellectual property or students of the Rich Dad Education Business.

 

[Remainder of Page Intentionally Left Blank]

 

46

--------------------------------------------------------------------------------


 

ARTICLE XI
PARTY ADDRESSES

 

The addresses of record for the parties to this Agreement are set forth below,
subject to written modification from time to time:

 

Rich Dad Operating Company, LLC
4330 North Civic Center Plaza, Suite 101
Scottsdale, Arizona 85251



Attn: Neil R. Dubé, Staff Attorney
Fax: (480) 949-6085

 

Tigrent Inc.
1612 East Cape Coral Parkway
Cape Coral, Florida 33904



Attn: James E. May

Fax: (239) 540-6501

 

 

 

Rich Global, LLC
4330 North Civic Center Plaza, Suite 101
Scottsdale, Arizona 85251



Attn: Neil R. Dubé, Staff Attorney

Fax: (480) 949-6085

 

 

 

[Remainder of Page Intentionally Left Blank]

 

[Signature Page Follows]

 

47

--------------------------------------------------------------------------------


 

WITNESS WHEREOF, the undersigned have caused the parties hereto to enter into
this Agreement effective the date first written above.

 

Tigrent Inc.,

 

Rich Global, LLC,

a Colorado corporation

 

a Wyoming limited liability company

 

 

 

 

 

 

By:

 

 

By:

 

 

Steven C. Barre

 

 

Michael R. Sullivan

 

Interim Chief Executive Officer

 

 

Director of Operations

 

 

 

 

 

 

Rich Dad Operating Company, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Michael R. Sullivan

 

 

 

Director of Operations

 

 

 

48

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT F

 

FORM OF CASH COLLATERAL AND ESCROW AGREEMENT

 

CASH COLLATERAL ACCOUNT, ESCROW AND SECURITY AGREEMENT

 

This Cash Collateral Account, Escrow and Security Agreement (“Agreement”) is
made as of March 16, 2010, by and among U.S. Bank National Association (the
“Escrow Agent”), Tigrent Inc., a Colorado corporation (“Tigrent”), and Rich Dad
Operating Company, LLC, a Nevada limited liability company (“Rich Dad”).

 

RECITALS

 

A.            WHEREAS, Tigrent and Rich Dad, among others, are parties to that
certain Settlement Agreement and Release (“Settlement Agreement”) dated as of
March 16, 2010;

 

B.            WHEREAS, Tigrent and Rich Dad are parties to that certain Rich Dad
Operating Company, LLC License With Tigrent Inc., dated as of March 16, 2010
(the “2010 License”) between Tigrent and Rich Dad;

 

C.            WHEREAS, pursuant to the 2010 License, Tigrent and Rich Dad have
agreed to cause the deposit of certain funds with the Escrow Agent and the
parties to this Agreement desire to define the terms and conditions pursuant to
which the Escrow Agent shall hold and release such funds or portions thereof;

 

D.            WHEREAS, Tigrent and Rich Dad wish to establish an escrow account
with the Escrow Agent as more fully described below for the purposes set forth
hereunder,

 

E.              WHEREAS, Tigrent and Rich Dad wish to establish a securities
account with Escrow Agent as a cash collateral account as more fully described
below for the purposes set forth hereunder; and

 

F.              WHEREAS, the parties hereto intend that respecting such
collateral account the (i) escrow agent is acting as a “securities
intermediary,” (ii) the cash collateral account is a “securities account” and
(iii) Tigrent is the “entitlement holder” with respect to the cash collateral
account, as such terms are defined under Articles 8 and 9 of the Uniform
Commercial Code as in effect in the State of Arizona (the “UCC”)

 

NOW, THEREFORE, in consideration of the premises and of the respective
agreements on the part of the Escrow Agent, Tigrent and Rich Dad, the parties
hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.              Definitions.  Unless otherwise defined herein, all
capitalized terms shall have the meaning ascribed to such term in the 2010
License.

 

Section 2.              Establishment of Accounts — Cash Collateral Account.

 

a.     Escrow Agent hereby establishes a securities account (the “Cash
Collateral Account”) in the name of Tigrent, which shall be identified on the
books and records of the Escrow Agent as the “Tigrent Cash Collateral Account
for the Benefit of Rich Dad Operating Company, LLC, as Secured Party.”

 

49

--------------------------------------------------------------------------------


 

b.     The Escrow Agent agrees to treat all property credited to the Cash
Collateral Account as a financial asset under Section 47-8102(A)(9)(c) of
Article 8 of the UCC.

 

Section 3.            Establishment of Accounts — Escrow Account.  Escrow Agent
hereby establishes a segregated account (the “Escrow Account”) which shall be
identified on the books and records of the Escrow Agent as the “2010 License
Escrow Account.”  The Escrow Account shall be maintained in the corporate trust
department of Escrow Agent and the funds deposited therein and the assets
credited thereto shall not be commingled with the funds or other property of the
Escrow Agent or any other person.

 

Section 4.              Security Interests.

 

a.     Cash Collateral Account - To secure the obligations of Tigrent under the
2010 License, Tigrent hereby grants a first priority security interest to Rich
Dad in all of Tigrent’s right, title and interest in and to the Cash Collateral
Account, all funds deposited therein and the assets credited thereto (including
all security entitlements arising therefrom) and all proceeds of the foregoing. 
Escrow Agent agrees to comply with all written instructions received from Rich
Dad relating to the Cash Collateral Account without further consent of
Tigrent.   Except for investment directions to the Escrow Agent from Tigrent
pursuant to Section 6 hereof, the Escrow Agent agrees that it shall not comply
with any written instruction from any party other than Rich Dad pursuant to a
written instruction delivered to the Escrow Agent pursuant to Section 9 hereof.

 

b.     Escrow Account — Tigrent and Rich Dad intend that neither Tigrent nor
Rich Dad shall have any present interest in any funds deposited in or assets
credited to the Escrow Account and that each of Tigrent’s and Rich Dad’s
interest respecting the Escrow Account and the funds on deposit therein and the
assets credited thereto are limited solely to the right to receive
distributions, if any, from the Escrow Account only at such times and in such
amounts as set forth under the terms of this Agreement and such other rights as
set forth herein.  Without limiting the foregoing, Tigrent hereby grants a first
priority security interest to Rich Dad in all of Tigrent’s right, title and
interest, if any, in and to the Escrow Account, all funds deposited therein and
the assets credited thereto and all proceeds of the foregoing to secure the
obligations of Tigrent under the 2010 License.  For purposes of perfecting the
precautionary security interest granted to Rich Dad in the foregoing sentence,
(i) Escrow Agent agrees to comply with all written instructions received from
Rich Dad relating to the Escrow Account without further consent of Tigrent and
(ii) to treat all property credited to the Escrow Account as a financial asset
under Section 47-8102(A)(9)(c) of Article 8 of the UCC.

 

c.     Tigrent’s Grant of Security Interest in Agreement — As additional
security for the obligations of Tigrent under the 2010 License, Tigrent hereby
grants a first priority security interest to Rich Dad in all of Tigrent’s right,
title and interest in and to this Agreement, including but not limited to
Tigrent’s right to receive distributions, if any, pursuant to Section 8
hereunder.

 

Section 5.              Account Funding.

 

a.     Cash Collateral Account - As provided in Section 3.2 (a)(i) of the 2010
License, Tigrent shall deposit with and pay to the Escrow Agent for credit to
the Cash Collateral Account all Average Cash Balance in excess of $6,000,000,
calculated in the manner and at such times as set forth in such Section 3.2
(a)(i) of the 2010 License.  Escrow Agent hereby agrees to promptly credit such
funds received to the Cash Collateral Account.  Other than the credit of funds
received from Tigrent to the Cash Collateral Account, Escrow Agent shall have no
duty or obligation with regard to either the ongoing calculation or funding of
the amounts identified in this Section 5(a).

 

b.     Escrow Account - As provided in Section 3.2 (a)(ii) of the 2010 License,
Tigrent shall deposit with and pay to the Escrow Agent for credit to the Escrow
Account all Unfulfilled Royalty Payments at such times as set forth in
Section 3.2 (a)(ii) of the 2010 License.  Escrow Agent hereby agrees to promptly
credit such funds received to the Escrow Account.  Tigrent further acknowledges
and agrees, and Tigrent and Rich Dad intend, that the deposit of Unfulfilled
Royalty Payments by Tigrent in accordance herewith shall be an absolute and
irrevocable transfer, conveyance and assignment and that Tigrent shall not
identify

 

50

--------------------------------------------------------------------------------


 

the Escrow Account or any funds deposited thereto as an asset of Tigrent on its
books and records; provided, however, Tigrent shall be permitted to aggregate
the amount on deposit in the Escrow Account with such amounts deposited to the
Cash Collateral Account for purposes of calculating the Reserve Goal pursuant to
Section 3.2 of the 2010 License.  Other than the credit of funds received from
Tigrent to the Escrow Account, Escrow Agent shall have no duty or obligation
with regard to either the ongoing calculation or funding of the amounts
identified in this Section 5(b).

 

Section 6.              Investment of Assets.  At the direction of Tigrent,
respecting the Cash Collateral Account only, and Rich Dad, respecting the Escrow
Account only, funds on deposit in the Cash Collateral Account and the Escrow
Account shall be invested and reinvested in such of the following investments
(the “Permitted Investments”):

 

a.     Direct obligations of the United States or any agency thereof or
obligations guaranteed by the United States or any agency thereof;

 

b.     Commercial paper that rates at least A-1 by Standard & Poor’s Corporation
or P-1 Moody’s Investors Services, Inc. that is scheduled to mature not more
than 90 days after the date of issue and is issued by a corporation organized
under the laws of the United States or any state thereof;

 

c.     Time or demand deposits with, including certificates of deposit (which
are scheduled to mature not more than 90 days after the date of issues) by a
bank or trust company organized under the laws of the United States or any state
thereof (a “Qualified Financial Institution”);

 

d.     Repurchase agreements entered into with a Qualified Financial Institution
that are secured by any obligation of the type described in subsections
(a) through (c) above and have a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation
thereunder; and

 

e.     Money market funds with a rating of AAAm or AAAm-G by Standard & Poor’s
Corporation or similar rating entity that invest only in securities described
above in subsections (a) through (d) above.

 

The Escrow Agent shall have the power to sell or liquidate the foregoing
investments whenever the Escrow Agent shall be required to release funds from
the Cash Collateral Account or the Escrow Account pursuant to the terms hereof. 
Any interest, profit or loss derived from such sale or liquidation or at
maturity shall be credited or debited to either the Cash Collateral Account or
Escrow Account, as applicable.  The Escrow Agent shall not be liable or
responsible for any depreciation in the value of any such investment or for any
loss, tax, fee or other charge resulting from any such investment or the sale or
liquidation thereof made by the Escrow Agent pursuant to the terms hereof.

 

Section 7.              Compensation; Waiver of Lien.  Tigrent shall pay the
Escrow Agent the fees set forth on Exhibit A attached hereto for its services as
the Escrow Agent hereunder and shall reimburse the Escrow Agent for all
reasonable expenses, disbursements and advances incurred or made by it in the
performance of its duties hereunder (including, without limitation, the
reasonable out-of-pocket fees, expenses and disbursements of its counsel). 
Tigrent and Rich Dad shall indemnify and hold the Escrow Agent, its affiliates,
officers, directors, employees and agents (each an “Indemnified Party”) harmless
for, from and against any and all taxes, out-of-pocket expenses (including
reasonable counsel fees, costs, losses, assessments, liabilities, claims,
damages, fines, penalties, actions, suits or other charges incurred by or
assessed against Escrow Agent) arising out of (i) Tigrent or Rich Dad’s actions
or omissions or (ii) Escrow Agent’s action taken or omitted hereunder and/or in
reliance upon Tigrent or Rich Dad’s written direction or instructions, or upon
any information, order, indenture, stock certificate, power of attorney,
assignment, affidavit or other instrument delivered to Escrow Agent and
reasonably believed by Escrow Agent to be genuine or bearing the signature of a
person or persons authorized by Tigrent or Rich Dad to sign, countersign or
execute the same; provided, Tigrent and Rich Dad shall not indemnify an
Indemnified Party for any claim arising from the Indemnified Party’s judicially
determined negligence or willful misconduct in the performance of its duties
under this Agreement.  The agreements contained in this Section 7 shall survive
any termination of the duties of the Escrow Agent hereunder or its resignation. 
The Escrow Agent expressly waives any lien upon or claim against the moneys and
investments in the Cash Collateral Account and the Escrow Account; provided,
however, the Escrow Agent shall be entitled, following written notice delivered
to Tigrent and Rich Dad,

 

51

--------------------------------------------------------------------------------


 

to reimburse itself for any unpaid fees and expenses due Escrow Agent from
Tigrent under this Section 7 that remain unpaid for 30 days first, from amounts
then on deposit in the Cash Collateral Account and, second, from amounts then on
deposit in the Escrow Account.

 

Section 8.              Distribution of Escrow Account Funds.

 

a.     Base Distributions - In accordance with Section 3.2 (c) of the 2010
License, no later than January 10, April 10, June 10 and September 10 of each
calendar year (each a “Distribution Date”), commencing June 10, 2010, Tigrent
shall calculate the Base Distribution distributable to Rich Dad from the Escrow
Account.  For purposes hereunder, the term “Base Distribution” for each
Distribution Date shall be an amount equal to forty percent (40%) of the sum of
(i) the aggregate deposits made by Tigrent during the applicable months set
forth below and (ii) the aggregate investment income on account of Permitted
Investments relating to the Escrow Account received during such months:

 

(i)        the January 10 Distribution Date — all deposits made to the Escrow
Account by Tigrent and all investment income received during the calendar months
September, October, November, and December immediately preceding;

 

(ii)       the April 10 Distribution Date - all deposits made to the Escrow
Account by Tigrent and all investment income received during the calendar months
January, February and March immediately preceding;

 

(iii)      the June 10 Distribution Date - all deposits made to the Escrow
Account by Tigrent and all investment income received during the calendar months
April and May immediately preceding; and

 

(iv)      the September 10 Distribution Date - all deposits made to the Escrow
Account by Tigrent and all investment income received during the calendar months
June, July and August immediately preceding.

 

b.     Excess Reserve Distribution — Commencing on June 10, 2010, on each
January 10 Distribution Date and each June 10 Distribution Date, Tigrent shall
calculate the Excess Reserve Distribution distributable to Rich Dad from the
Escrow Account.  For purposes hereunder, the term “Excess Reserve Distribution”
for each such Distribution Date shall be the amount by which the sum of
(i) amounts then on deposit in the Cash Collateral Account and the Escrow
Account at the end of the immediately preceding month (after giving effect to
the Base Distribution for such Distribution Date), and (ii) the includable
merchant deposit reserve funds as of such date held by credit card companies or
commercial banks pursuant to Section 3.2 of the 2010 License exceed the Reserve
Goal.  Tigrent shall prepare and deliver to the Escrow Agent a written
instruction substantially in the form of Exhibit B hereto (a “Written
Instruction”), as acknowledged and agreed to in writing by Rich Dad, of the Base
Distribution and Excess Reserve Distribution payable to Rich Dad as Unfulfilled
Royalty Amounts for such Distribution Date.  Upon receipt of a Written
Instruction, the Escrow Agent agrees to promptly remit to Rich Dad, by wire
transfer to the account identified in Section 21 hereof, funds from the Escrow
Account in the amount set forth in such Written Direction.

 

b.     Upon the termination of the Escrow Account pursuant to Section 17
hereunder, all funds then on deposit in the Escrow Account (after first
liquidating all Permitted Investments then credited to the Escrow Account),
shall be paid to Rich Dad by wire transfer to the account identified in
Section 21 hereof.

 

Section 9.              Distribution of Cash Collateral Account Funds.

 

a.     At any time, Rich Dad may deliver to Escrow Agent a written instruction,
substantially in the form of Exhibit C hereto (a “Rich Dad Written
Instruction”), with a copy to Tigrent transferring all or any portion of the
funds or the assets then on deposit in or credited to the Cash Collateral
Account free and clear of the security interest of Rich Dad granted pursuant to
Section 4 hereof and Escrow Agent agrees to

 

52

--------------------------------------------------------------------------------


 

promptly remit such funds pursuant to such Rich Dad Written Instruction.  Funds
transferred to Tigrent shall be made by wire transfer to the account set forth
in Section 21 hereof.

 

b.     Unless otherwise instructed by Rich Dad pursuant to a Rich Dad Written
Instruction, all investment income earned on Permitted Investments credited to
the Cash Collateral Account shall remain on deposit in the Cash Collateral
Account and reinvested by the Escrow Agent as instructed by Tigrent.

 

c.     Provided no Default (as defined in Section 7.1 of the 2010 License) shall
have occurred and no obligations of Tigrent under the 2010 License or this
Agreement remain outstanding, Rich Dad shall, on the 91st day following
termination of the 2010 License, instruct the Escrow Agent by Rich Dad Written
Instruction to remit all funds then on deposit in the Cash Collateral Account
(after first liquidating all Permitted Investments then credited to the Cash
Collateral Account) to Tigrent by wire transfer to the account set forth in
Section 21 hereof, free and clear of the security interest of Rich Dad granted
pursuant to Section 4 hereof.  The occurrence of a Default shall constitute a
default under this Agreement and shall entitle Rich Dad to exercise all rights
and remedies under applicable law, including but not limited to the rights of a
secured party under the UCC.

 

Section 10.            Escrow Agent’s Actions and Reliance.  Escrow Agent shall
not be personally liable for any act taken or omitted by it hereunder if taken
or omitted by it in good faith and in the exercise of its own best judgment. 
Escrow Agent shall also be fully protected in relying upon any written notice,
instruction, direction, certificate or document which it in good faith believes
to be genuine.

 

Section 11.            Escrow Agent Responsibility.  Escrow Agent hereby
represents that it is a national banking association organized under the laws of
the United States, and its capital and surplus is not less than $10,000,000. 
Escrow Agent shall not be responsible or liable for the sufficiency or accuracy
of the form, execution, validity or genuineness of documents instruments or
securities (except to the extent provided in Section 5 above) now or hereafter
deposited or otherwise credited to the Cash Collateral Account or the Escrow
Account, or of any endorsement thereon, or for any lack of endorsement thereon,
or for any description therein.  Further, Escrow Agent shall have no duty or
obligation with regard to any of the terms, conditions or required actions
contemplated or otherwise stated in either the Settlement Agreement or the 2010
License.

 

Section 12.            Semi-Annual Account Statements.  For each of the Cash
Collateral Account and the Escrow Account, no later than February 1 and July 1
of each year the Escrow Agent shall deliver a statement to Rich Dad and Tigrent,
which statement shall set forth the cash and Permitted Investments credited
thereto, together with the amounts received by the Escrow Agent during the
immediately preceding 6 month period (the “Reporting Period”), the investment
income received and credited during the Reporting Period, the investment or
reinvestment transactions made by the Escrow Agent during the Reporting Period
and all distributions made from the related account during the Reporting Period.

 

Section 13.            Tax Matters.

 

a.     For federal, state and local income tax purposes, Tigrent shall be
entitled to take permitted tax deductions for amounts transferred to the Escrow
Account and Rich Dad shall recognize as income such amounts so transferred as
Unfulfilled Royalty Payments received under the 2010 License.  Tigrent shall not
be entitled to a tax deduction for payments made to the Cash Collateral Account
and Rich Dad shall not recognize any income from such payments to the Cash
Collateral Account.

 

b.     Any earnings on the Escrow Account shall be for the benefit of, and shall
be reported for income tax purposes by, Rich Dad.  Any earnings on the Cash
Collateral Account shall be for the benefit of, and shall be reported for income
tax purposes by, Tigrent.

 

c.     Tigrent’s Federal Employer Identification Number is 84-1475486.  The Cash
Collateral Account shall use Tigrent’s Employer Identification Number and any
IRS Form 1099 (or similar form) for investment income shall be issued to
Tigrent.

 

53

--------------------------------------------------------------------------------


 

d.     Rich Dad’s Federal Employer Identification Number is 30-0518331. The
Escrow Account shall use Rich Dads Employer Identification Number and any IRS
Form 1099 (or similar form) for investment income shall be issued to Rich Dad.

 

e.     Tigrent and Rich Dad agree that this Agreement and the Escrow created
hereunder shall not be treated as a partnership for state or tax purposes.

 

Section 14.            Duties; Obligations and Liabilities.  The duties and
obligations of the Escrow Agent shall be as prescribed by the provisions of this
Agreement, and the Escrow Agent shall not be liable hereunder except for failure
to perform its duties and obligations as specifically set forth herein or to act
in good faith in the performance thereof, and no implied duties or obligations
shall be incurred by the Escrow Agent other than those specified herein.

 

Section 15.            Resignation; Successor.  Escrow Agent reserves the right
to resign at any time by giving 30 days written notice of its resignation to
Tigrent and Rich Dad.  Within 30 days after receiving the aforesaid notice,
Tigrent and Rich Dad agree to appoint a successor escrow agent to whom Escrow
Agent may transfer the funds deposited and assets credited less its unpaid fees,
costs and expenses.  If a successor escrow agent has not been appointed and has
not accepted such appointment by the end of the 30-day period, Escrow Agent may
apply to a court of competent jurisdiction for the appointment of a successor
escrow agent, and the costs, expenses and reasonable attorneys’ fees which
Escrow Agent incurs in connection with such a proceeding shall be paid by
Tigrent.

 

Any successor agent appointed hereunder shall execute, acknowledge and deliver
to its predecessor agent and to Tigrent and Rich Dad a written acceptance of
such appointment, and shall thereupon without any further act, deed or
conveyance become fully vested with all moneys, properties, duties and
obligations of its predecessor, but the predecessor shall nevertheless pay over,
transfer, assign and deliver all funds deposited and assets credited and held by
it to the successor agent, shall execute, acknowledge and deliver such
instruments of conveyance and do such other things as may reasonably be required
to vest and confirm more fully and certainly in the successor agent all right,
title and interest in and to the property held by it hereunder.  Any bank into
which the Escrow Agent may be merged or with which it may be consolidated or any
bank resulting from any merger or consolidation to which it shall be a party or
any bank to which it may sell or transfer all or substantially all of its
corporate trust business shall, subject to Rich Dad approval (which approval
shall not be unreasonably withheld), be the successor agent without the
execution of any document or the performance of any further act.

 

Section 16.            Successors and Assigns; Beneficiaries.  This Agreement
shall be irrevocable and binding upon and shall inure to the benefit of Rich
Dad, Tigrent and the Escrow Agent and their respective successors and assigns.

 

Section 17.            Escrow Termination; Term.  Unless otherwise agreed to by
Tigrent and Rich Dad, the Escrow Account created under this Agreement shall
terminate upon the termination of the 2010 License or, at the sole discretion of
Rich Dad, a termination of the 2010 License deemed to have occurred on account
of a Default occurring under the 2010 License, such termination evidenced by a
written certification delivered to the Escrow Agent by Rich Dad.  Unless
otherwise agreed to by Tigrent and Rich Dad, this Agreement shall terminate and
be of no further force and effect on the 91st day following the latest of
(a) the termination of the 2010 License, (b) the day on which no obligation of
Tigrent under the 2010 License or this Agreement remains outstanding, either of
such event to be evidenced by a written certification delivered to the Escrow
Agent by Rich Dad.

 

Section 18.            Consent Otherwise to Amendments.  This Agreement may not
be repealed, revoked, altered or amended except by written amendment by the
parties hereto.

 

Section 19.            Headings.  Headings in this Agreement are for convenience
of reference only and are not a part hereof, and shall not limit or define the
meaning of any provision hereof.

 

Section 20.            Notices.  Subject to written modification from time to
time, notices, instructions and other communications hereunder shall be sent:

 

54

--------------------------------------------------------------------------------


 

If to Escrow Agent:

 

U.S. Bank National Association
Corporate Trust Services
500 West Cypress Creek Road, Suite 560
Fort Lauderdale, Florida 33309
Attn.: Scott A. Schuhle
Fax: 954.776.2629

 

 

 

If to Tigrent:

 

Tigrent Inc.
1612 East Cape Coral Parkway
Cape Coral, Florida 33904
Attn.: James F. May
Fax: (239) 540-6501

 

 

 

If to Rich Dad:

 

Rich Dad Operating Company, LLC
4330 North Civic Center Plaza, Suite 101
Scottsdale, Arizona 85251
Attn.: Neil R. Dubé, Staff Attorney
Fax: (480) 949-6085

 

Section 21.            Wire Instructions.  Distributions made to Tigrent or Rich
Dad pursuant to this Agreement shall be made by wire transfer in accordance with
the following instructions, as applicable:

 

If to Tigrent:

 

[Tigrent account wire instructions]

 

 

 

 

 

 

If to Rich Dad:

 

Wells Fargo Bank, N.A., ABA Routing No. 121000248
Swift Code WFB1US6S, for the benefit of Rich Dad Operating Company, LLC, Account
No. 568-6625012

 

 

 

If to Escrow Agent:

 

U.S. Bank National Association, ABA Routing No. 091000022
A/C: U.S. Bank Trust Wire Clearing
A/C: 180121167365
Ref: Tigrent/Rich Dad
Attn: Scott Kjar / 651.495.3808

 

Section 22.            Identifying Information.

 

Patriot Act.  Tigrent and Rich Dad acknowledge that the identifying information
set forth herein is being requested by the Escrow Agent in connection with the
USA Patriot Act, Pub.L.107-56 (the “Act”), and Tigrent and Rich Dad agree to
provide any additional information requested by the Escrow Agent in connection
with the Act or any similar legislation or regulation to which Escrow Agent is
subject, in a timely manner.  Tigrent and Rich Dad each represent that all
identifying information set forth below, including without limitation, its
Taxpayer Identification Number assigned by the Internal Revenue Service or any
other taxing authority, is true and complete on the date hereof and will be true
and complete at the time of any disbursement from either the Cash Collateral
Account or the Escrow Account.

 

Taxpayer Identification Numbers.

 

Tigrent: 84-1475486

 

Rich Dad:               30-0518331

 

55

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Rich Dad, Tigrent and Escrow Agent have caused this Cash
Collateral Account, Escrow and Security Agreement to be executed in their
respective names and have caused this Cash Collateral Account and Escrow
Agreement to be dated as of above.

 

 

 

Rich Dad Operating Company, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

 

 

 

Michael R. Sullivan

 

 

Director of Operations

 

 

 

 

 

 

 

Tigrent Inc.,

 

a Colorado corporation

 

 

 

 

 

By:

 

 

 

Steven C. Barre

 

 

Interim Chief Executive Officer

 

 

 

 

 

 

 

U.S. Bank National Association,

 

a National Banking Association,

 

as Escrow Agent

 

 

 

 

 

By:

 

 

 

Scott A. Schuhle

 

 

Vice President

 

57

--------------------------------------------------------------------------------


 

CASH COLLATERAL ACCOUNT, ESCROW AND SECURITY AGREEMENT

AMONG U.S. BANK NATIONAL ASSOCIATION, TIGRENT INC. AND RICH DAD OPERATING
COMPANY, LLC

 

EXHIBIT A

 

Escrow Agent Fee Schedule

 

Acceptance Fee:

 

$

1,000

 

 

 

 

 

Annual Administration Fee (Cash Collateral Account):

 

$

750

 

 

 

 

 

Annual Administration Fee (Escrow Account):

 

$

750

 

 

 

 

 

Out-of-Pocket Expenses:

 

Not to Exceed 7.5% of Annual Fee

 

 

1

--------------------------------------------------------------------------------


 

CASH COLLATERAL ACCOUNT, ESCROW AND SECURITY AGREEMENT

AMONG U.S. BANK NATIONAL ASSOCIATION, TIGRENT INC.

AND RICH DAD OPERATING COMPANY, LLC

 

EXHIBIT B

 

Written Direction

 

Date:              , 20  

 

To:                  Scott A. Schuhle
U.S. Bank National Association
Corporate Trust Services
500 West Cypress Creek Road
Suite 560
Fort Lauderdale, Florida  33309

 

The undersigned, on behalf of Tigrent Inc., a Colorado corporation (“Tigrent”),
hereby delivers this Written Direction pursuant to that certain Cash Collateral
Account, Escrow and Security Agreement (the “Agreement”) dated as of March 16,
2010 by and among U.S. Bank National Association, as Escrow Agent (“Escrow
Agent”), Tigrent, and Rich Dad Operating Company, LLC, a Nevada limited
liability company (“Rich Dad”).  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Agreement.  Tigrent
hereby certifies to Escrow Agent and Rich Dad, that:

 

(1) the Base Distribution for the
[January 10/April 10/June 10/September 10_Distribution Date] is
$                                      , representing 40% of the total deposits
to the Escrow Account in the amount of $                             made during
the months of
                                                                      ;

 

(2)                      For January 10 and June 10 Distribution Dates only, as
of [December 31/May 31              ] (after subtracting the applicable Base
Distribution amount):

 

(a)

Cash Collateral Account balance -

 

$

 

 

(b)

Escrow Account balance -

 

$

 

 

(c)

Merchant deposit reserve funds -

 

$

 

 

(d)

Total Reserve (a + b + c)

 

$

 

 

(e)

Reserve Goal

 

$

 

 

(f)

Amount of Excess Reserve Distribution (d-e)

 

$

 

 

 

Pursuant to Section 8 of the Agreement, the Escrow Agent is instructed to
transfer to Rich Dad, by wire transfer in accordance with the instructions set
forth in Section 21 of the Agreement, funds in the amount of
$                             representing the sum of (i) the Base Distribution
in Item (1) above plus (ii) the Excess Reserve Distribution set forth in Item
2(f), above payable as Unfulfilled Royalty Payments due Rich Dad.

 

Tigrent Inc.,

As Acknowledged By:

a Colorado corporation

Rich Dad Operating Company, LLC,

 

a Nevada limited liability company

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

CASH COLLATERAL ACCOUNT, ESCROW AND SECURITY AGREEMENT

AMONG U.S. BANK NATIONAL ASSOCIATION, TIGRENT INC.

AND RICH DAD OPERATING COMPANY, LLC

 

EXHIBIT C

 

Rich Dad Written Direction

 

Date:              , 20  

 

To:                  Scott A. Schuhle
U.S. Bank National Association
Corporate Trust Services
500 West Cypress Creek Road
Suite 560
Fort Lauderdale, Florida  33309

 

The undersigned, on behalf of Rich Dad Operating Company, LLC, a Nevada limited
liability company (“Rich Dad”), hereby delivers this Written Direction pursuant
to that certain Cash Collateral Account, Escrow and Security Agreement (the
“Agreement”) dated as of March 16, 2010 by and among U.S. Bank National
Association, as Escrow Agent (“Escrow Agent”), Tigrent Inc., a Colorado
corporation (“Tigrent”), and Rich Dad.  Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Agreement.

 

Pursuant to Section 9 of the Agreement, the Escrow Agent is instructed to
transfer to [Tigrent/Rich Dad], by wire transfer [if to Tigrent or to Rich Dad,
in accordance with the instructions set forth in Section 21 of the Agreement],
funds in the amount of $                            .

 

Rich Dad Operating Company, LLC,
a Nevada limited liability company

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

cc:

 

Tigrent Inc.

1612 East Cape Coral Parkway

Cape Coral, Florida 33904

Attn: [                                                      ]

 

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT G

 

FORM OF JOINT PRESS RELEASE

 

Rich Dad Companies and Tigrent Inc. Agree to New Licensing Agreement

 

SCOTTSDALE, Ari. and CAPE CORAL, Fla., May 27, 2010 —Rich Dad Operating Company,
LLC, Rich Global, LLC, and Tigrent Inc. (OTC Bulletin Board: TIGE) today jointly
announced that they have entered into a series of definitive agreements that
restructure the agreements pursuant to which Tigrent operates under the Rich Dad
Brand.  The definitive agreements are the culmination of negotiations among the
parties that were first announced on March 17, 2010.  Rich Dad Operating
Company, LLC and Rich Global, LLC are entities controlled by Robert and Kim
Kiyosaki.  Mr. Kiyosaki is the author of the internationally best selling Rich
Dad Poor Dad and other books that teach readers about financial literacy. 
Tigrent provides courses that are based on the teachings and philosophies
outlined by Mr. Kiyosaki in the Rich Dad Poor Dad book series.

 

“I am pleased that Rich Dad and Tigrent have come together in a way that that
focuses on serving and fulfilling the educational needs of our students,” said
Robert Kiyosaki.  “We look forward to our new cooperative relationship with
Tigrent that reflects our common goal of creating a seamless Rich Dad brand
experience for our customers.”

 

“Entering into this new arrangement demonstrates our commitment to the success
of the Rich Dad brand,” said Steven C. Barre, Interim Chief Executive Officer of
Tigrent.  “We are excited about the prospects for Tigrent due to the enhanced
cooperation between Rich Dad and Tigrent that these agreements will help bring
about.”

 

The new licensing agreement contains revised economic terms that improve
Tigrent’s ability to provide customer fulfillment services to Rich Dad
customers.  Additionally, Tigrent and the Rich Dad Companies will work together
to provide increased oversight in the areas of quality assurance and
compliance.  The agreement also commits Tigrent to new standards of excellence
in providing customers of Rich Dad Education products the best of class
solutions in all aspects of its offering.

 

The definitive agreements further provide for the issuance of 9.9% of Tigrent’s
issued and outstanding common stock to Rich Global and the redemption of Rich
Global’s 49% interest in Tigrent’s affiliate that currently conducts the
Tigrent-Rich Global operations.  In addition, the transaction will enhance
operational cooperation between the parties in advertising, marketing, and
fulfillment of educational programs.

 

#

 

About Tigrent Inc.

 

Tigrent Inc. (OTC Bulletin Board: TIGE) is a provider of educational training
seminars, conferences and services across multiple delivery channels that help
students become financially literate.  The company provides students with
comprehensive instruction and mentoring in real estate and financial instruments
investing, personal finance, and entrepreneurism in the United States, United
Kingdom, and Canada.  Additional information can be found at www.tigrent.com.

 

About Rich Dad

 

The Rich Dad companies were formed based on the teachings of Robert Kiyosaki and
Kim Kiyosaki.  In 1996, the Kiyosakis formed certain of the Rich Dad group of
entities to raise global financial literacy.  The Kiyosakis continue their
efforts on an international basis through the use of the Rich Dad series of
books, CASHFLOW games, audio/video products, Internet channels, live seminars,
and educational programs.

 

--------------------------------------------------------------------------------


 

The Rich Dad series of books, launched with the “Rich Dad Poor Dad” book, was a
New York Times bestseller for over 5 years and has sold copies throughout the
world, translated into multiple languages.  “Rich Dad Poor Dad” has been
followed by additional books in the Rich Dad series and the Rich Dad’s Advisor
series.

 

Kim Kiyosaki is the author of the “Rich Woman” book; which is one of the top 50
best — selling personal finance books of all time.

 

Special Note Regarding Forward Looking Statements

 

This press release includes certain forward-looking statements that are based
upon the Tigrent’s current expectations and involve a number of risks and
uncertainties.  Those forward-looking statements include all statements that are
not historical statements of fact and those regarding the intent, belief or
expectations of the Company, including, without limitation, Tigrent’s ability to
realize the benefits of successfully restructuring its licensing agreement with
Rich Global. In order for Tigrent to utilize the “safe harbor” provisions of the
Private Securities Litigation Reform Act of 1995, investors are hereby cautioned
that certain factors may affect these forward-looking statements, including but
not limited to (i) Tigrent’s ability to perform its obligations under the
definitive licensing agreement that sets forth the new licensing terms, as well
as the related restructuring agreements with Rich Dad, and (ii) additional risks
which are identified in the Company’s SEC filings, including but not limited to
Tigrent’s Annual Report on Form 10-K for the year ended December 31, 2009.

 

Contact:

 

Tigrent Inc.:

 

Constance Schwarberg

 

 

 

 

 

Corporate Secretary

 

 

 

 

 

Tel: 239-542-0643

 

 

 

Rich Dad Operating Company, LLC:

 

Michael R. Sullivan

 

 

Director of Operations

 

 

Tel: 702.419.5573.

 

--------------------------------------------------------------------------------


 

RICH DAD EDUCATION, LLC

SETTLEMENT AGREEMENT AND RELEASE

 

EXHIBIT H

 

FORM OF DOMAIN NAME ASSIGNMENT

DOMAIN NAME ASSIGNMENT AGREEMENT

 

This Domain Name Assignment Agreement (the “Agreement”) is made as of March 16,
2010, by and between Tigrent Inc., a Colorado corporation (the “Assignor”), the
owner of record (either directly or through an intermediary proxy) for the
Internet domain name listed on Schedule 1 attached hereto (the “Domain Names”),
and Rich Dad Operating Company, LLC, a Nevada limited liability company (the
“Assignee”).

 

For and in consideration of the consideration set forth in that certain
Settlement Agreement and Mutual Release between Assignor, Assignee, and the
other parties set forth therein, dated of even date herewith, the receipt and
sufficiency of which are hereby acknowledged, the Assignor and Assignee hereto
hereby agree as follows:

 

1.             Assignor agrees to transfer and hereby transfers to Assignee all
of Assignor’s rights, title and interest, whether contractual, statutory or at
common law, in and to the Domain Names.

 

2.             Assignee will contact the registrar of the Domain Names or
another accredited domain name registrar and/or intermediary proxy
(collectively, the “Registrar”) to initiate the process the Registrar requires
to transfer the registration of the Domain Names to Assignee.  Assignor will
cooperate in all respects with Assignee and the Registrar in completing the
transfer of the Domain Names from Assignor to Assignee, including, but not
limited to, executing any documents reasonably required or promptly responding
to any telephone or e-mail communications from the Registrar confirming and
approving of the Domain Name transfers.  The Assignee shall instruct the
Registrar to contact the Assignor (as needed) at the notice address provided in
the Settlement Agreement and Mutual Release.

 

3.             Assignor hereby irrevocably designates, makes, constitutes and
appoints Assignee, its successors or assigns, the true and lawful attorney and
agent-in-fact of Assignor with full power of substitution, for the benefit of
Assignee to take any and all actions, to execute and deliver any and all
documents and instruments and to institute and prosecute all proceedings, which
Assignee may deem proper in order to transfer the Domain Names from Assignor to
Assignee.

 

4.             This Assignment shall inure to the benefit of and is binding upon
the respective successors and assigns of Assignor and Assignee.

 

5.             This Assignment may be executed simultaneously in 2 or more
counterparts, each of which will be deemed an original, but all of which
together will constitute 1 and the same instrument.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

Tigrent Inc.,

 

Rich Dad Operating Company, LLC,

a Colorado corporation

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

By:

 

 

Steven C. Barre

 

 

Michael R. Sullivan

 

Interim Chief Executive Officer

 

 

Director of Operations

 

 

ACKNOWLEDGMENT

 

STATE OF                             

)

 

 

) ss:

 

County of                               

)

 

 

On this day of May   , 2010, before me, the undersigned Notary Public,
personally appeared Steven C. Barre, who being duly sworn and is the Chief
Executive Officer of Tigrent Inc., a Colorado corporation, and acknowledged to
me that, being authorized to do so, the foregoing instrument was voluntarily
executed by the Assignor for the purposes therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF ARIZONA

)

 

 

) ss:

 

County of Maricopa

)

 

 

On this day of May   , 2010, before me, the undersigned Notary Public,
personally appeared Michael R. Sullivan, who being duly sworn and is the
Director of Operations of Rich Dad Operating Company, LLC, a Nevada limited
liability company, and acknowledged to me that, being authorized to do so, the
foregoing instrument was voluntarily executed by the Assignee for the purposes
therein contained.

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

www.richdadeducation.com

 

--------------------------------------------------------------------------------